EXHIBIT 10.1

 

CREDIT AGREEMENT



dated as of

August 21, 2003



among



SPECIALTY RETAILERS (TX) LP

As Borrower



STAGE STORES, INC.

SPECIALTY RETAILERS, INC.

SRI GENERAL PARTNER LLC

SRI LIMITED PARTNER LLC

As Facility Guarantors



The LENDERS Party Hereto,



FLEET RETAIL FINANCE INC.

as Administrative Agent and as Collateral Agent



FLEET NATIONAL BANK

as Issuing Bank



THE CIT GROUP/BUSINESS CREDIT, INC.

GENERAL ELECTRIC CAPITAL CORPORATION

NATIONAL CITY COMMERCIAL FINANCE, INC.

As Co-Documentation Agents



WELLS FARGO FOOTHILL, LLC

as Syndication Agent



and



FLEET SECURITIES INC.

as Arranger

___________________________

TABLE OF CONTENTS

Page

ARTICLE I Definitions 1

SECTION 1.01 Defined Terms 1

SECTION 1.02 Terms Generally 26

SECTION 1.03 Accounting Terms; GAAP 27

ARTICLE II Amount and Terms of Credit 27

SECTION 2.01 Commitment of the Lenders 27

SECTION 2.02 Increase in Total Commitment 28

SECTION 2.03 Reserves; Changes to Reserves 29

SECTION 2.04 Making of Loans 30

SECTION 2.05 Overadvances 31

SECTION 2.06 Swingline Loans 31

SECTION 2.07 Letters of Credit 32

SECTION 2.08 Settlements Amongst Lenders 35

SECTION 2.09 Notes; Repayment of Loans 36

SECTION 2.10 Interest on Loans 37

SECTION 2.11 Default Interest 37

SECTION 2.12 Certain Fees 37

SECTION 2.13 Unused Commitment Fee 37

SECTION 2.14 Letter of Credit Fees 38

SECTION 2.15 Early Termination Fee 38

SECTION 2.16 Nature of Fees 39

SECTION 2.17 Termination or Reduction of Commitments 39

SECTION 2.18 Alternate Rate of Interest 39

SECTION 2.19 Conversion and Continuation of Loans 40

SECTION 2.20 Mandatory Prepayment; Commitment Termination; Cash Collateral 41

SECTION 2.21 Optional Prepayment of Loans; Reimbursement of Lenders 41

SECTION 2.22 Maintenance of Loan Account; Statements of Account 43

SECTION 2.23 Cash Receipts 43

SECTION 2.24 Application of Payments 45

SECTION 2.25 Increased Costs 46

SECTION 2.26 Change in Legality 47

SECTION 2.27 Payments; Sharing of Setoff 47

SECTION 2.28 Taxes 49

SECTION 2.29 Security Interests in Collateral 50

SECTION 2.30 Mitigation Obligations; Replacement of Lenders. 51

ARTICLE III Representations and Warranties 51

SECTION 3.01 Organization; Powers 51

SECTION 3.02 Authorization; Enforceability 52

SECTION 3.03 Governmental Approvals; No Conflicts 52

SECTION 3.04 Financial Condition 52

SECTION 3.05 Properties 52

SECTION 3.06 Litigation and Environmental Matters 53

SECTION 3.07 Compliance with Laws and Agreements 53

SECTION 3.08 Investment and Holding Company Status 53

SECTION 3.09 Taxes 53

SECTION 3.10 ERISA 53

SECTION 3.11 Disclosure. 54

SECTION 3.12 Subsidiaries 54

SECTION 3.13 Insurance 54

SECTION 3.14 Labor Matters 54

SECTION 3.15 Security Documents 54

SECTION 3.16 Federal Reserve Regulations 55

SECTION 3.17 Solvency 55

SECTION 3.18 Securitization Program 55

ARTICLE IV Conditions 55

SECTION 4.01 Closing Date 55

SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit 58

ARTICLE V Affirmative Covenants 58

SECTION 5.01 Financial Statements and Other Information 59

SECTION 5.02 Notices of Material Events 61

SECTION 5.03 Information Regarding Collateral 61

SECTION 5.04 Existence; Conduct of Business 62

SECTION 5.05 Payment of Obligations 62

SECTION 5.06 Maintenance of Properties 62

SECTION 5.07 Insurance 62

SECTION 5.08 Casualty and Condemnation 63

SECTION 5.09 Books and Records; Inspection and Audit Rights 63

SECTION 5.10 Physical Inventories 64

SECTION 5.11 Compliance with Laws 64

SECTION 5.12 Use of Proceeds and Letters of Credit 64

SECTION 5.13 Additional Subsidiaries 65

SECTION 5.14 Further Assurances 65

ARTICLE VI Negative Covenants 65

SECTION 6.01 Indebtedness and Other Obligations 65

SECTION 6.02 Liens 67

SECTION 6.03 Fundamental Changes 67

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions 68

SECTION 6.05 Asset Sales 68

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness 69

SECTION 6.07 Transactions with Affiliates 70

SECTION 6.08 Restrictive Agreements 70

SECTION 6.09 Amendment of Material Documents 71

SECTION 6.10 Additional Subsidiaries 71

SECTION 6.11 Capital Expenditures 71

SECTION 6.12 Fiscal Year 71

SECTION 6.13 Environmental Laws 71

SECTION 6.14 Securitization Program 72

ARTICLE VII Events of Default 72

SECTION 7.02 When Continuing 75

SECTION 7.03 Remedies on Default 75

SECTION 7.04 Application of Proceeds 75

ARTICLE VIII The Agents 75

SECTION 8.01 Administration by Administrative Agent 75

SECTION 8.02 The Collateral Agent 76

SECTION 8.03 Agreement of Required Lenders 76

SECTION 8.04 Liability of Agents 76

SECTION 8.05 Notice of Default; Actions on Default 77

SECTION 8.06 Lenders' Credit Decisions 78

SECTION 8.07 Reimbursement and Indemnification 78

SECTION 8.08 Rights of Agents 78

SECTION 8.09 Notice of Transfer 78

SECTION 8.10 Successor Agent 79

SECTION 8.11 Reports and Financial Statements 79

SECTION 8.12 Delinquent Lender 79

SECTION 8.13 Arranger, Co-Documentation Agents and Syndication Agent 80

ARTICLE IX Miscellaneous 80

SECTION 9.01 Notices 80

SECTION 9.02 Waivers; Amendments 81

SECTION 9.03 Expenses; Indemnity; Damage Waiver 82

SECTION 9.04 Successors and Assigns 84

SECTION 9.05 Survival 86

SECTION 9.06 Counterparts; Integration; Effectiveness 86

SECTION 9.07 Severability 86

SECTION 9.08 Right of Setoff 87

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process 87

SECTION 9.10 WAIVER OF JURY TRIAL 87

SECTION 9.11 Headings 88

SECTION 9.12 Interest Rate Limitation 88

SECTION 9.13 Additional Waivers 88

SECTION 9.14 Confidentiality 89

 

 

EXHIBITS

A. Assignment and Acceptance

B-1. Revolving Notes

B-2 Swingline Note

C Opinion of Counsel to Loan Parties

D. Form of Compliance Certificate

E. Borrowing Base Certificate

F. Form of Intercreditor Agreement

SCHEDULES

1.1 Lenders and Commitments

1.2 Existing Securitization Program Documents

1.3 Fiscal Periods

1.4 Warrants

2.23(a) DDAs

2.23(b) Credit Card Arrangements

2.23(c) Blocked Accounts

2.23(f) Disbursement Accounts

3.05(c)(i) Title to Properties; Real Estate Owned

3.05(c)(ii) Leased Properties

3.06 Disclosed Matters

3.12 Subsidiaries

3.13 Insurance

5.01(i) Financial Reporting Requirements

6.01 Indebtedness

6.02 Liens

6.04 Investments

 

 

CREDIT AGREEMENT dated as of August 21, 2003 among

SPECIALTY RETAILERS (TX) LP, a Texas limited partnership, having its principal
place of business at 10201 Main Street, Houston, Texas 77025; and

STAGE STORES, INC., a Nevada corporation, having its principal place of business
at 10201 Main Street, Houston, Texas 77025; and

SPECIALTY RETAILERS, INC., a Texas corporation, having its principal place of
business at 10201 Main Street, Houston, Texas 77025; and

SRI GENERAL PARTNER LLC, a Nevada limited liability company, having its
principal place of business at 10201 Main Street, Houston, Texas 77025; and

SRI LIMITED PARTNER LLC, a Nevada limited liability company, having its
principal place of business at 10201 Main Street, Houston, Texas 77025; and

the LENDERS party hereto; and

FLEET NATIONAL BANK, as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110; and

FLEET RETAIL FINANCE INC., as Administrative Agent and as Collateral Agent for
the Lenders, a Delaware corporation, having its principal place of business at
40 Broad Street, Boston, Massachusetts 02109; and

THE CIT GROUP/BUSINESS CREDIT, INC., GENERAL ELECTRIC CAPITAL CORPORATION, AND
NATIONAL CITY COMMERCIAL FINANCE, INC., as Co-Documentation Agents; and

WELLS FARGO FOOTHILL, LLC, as Syndication Agent

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

"ACH" shall mean automated clearing house transfers.

"Account" shall mean "accounts" as defined in the UCC, and also all: accounts,
accounts receivable, receivables, and rights to payment (whether or not earned
by performance) for: property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of; services rendered or to be rendered; a
policy of insurance issued or to be issued; a secondary obligation incurred or
to be incurred; arising out of the use of a credit or charge card or information
contained on or used with that card.

"Additional Commitment Lender" has the meaning provided therefor in Section
2.02(a).



"Adjusted Eurodollar Rate" means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. The Adjusted Eurodollar
Rate will be adjusted automatically as to all Eurodollar Rate Loans then
outstanding as of the effective date of any change in the Statutory Reserve
Rate.



"Administrative Agent" means FRF, in its capacity as administrative agent for
the Lenders hereunder.



"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified or is a
director or officer of such Person.



"Agents" shall mean collectively, the Administrative Agent and the Collateral
Agent.



"Agreement" means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.



"Agreement Value" means, for each Hedging Agreement, on any date of
determination, an amount determined by the Administrative Agent equal to:



(a) in the case of a Hedging Agreement documented pursuant to the Master
Agreement (Multicurrency-Cross Border) published by the International Swap and
Derivatives Association, Inc. (the "Master Agreement"), the amount, if any, that
would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedging Agreement, as if (i) such Hedging Agreement was
being terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole "Affected Party", and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination pursuant to the provisions of the form of Master
Agreement); or



(b) in the case of a Hedging Agreement traded on an exchange, the mark-to-market
value of such Hedging Agreement, which will be the unrealized loss on such
Hedging Agreement to the Loan Party or Subsidiary of a Loan Party to such
Hedging Agreement determined by the Administrative Agent based on the settlement
price of such Hedging Agreement on such date of determination; or



(c) in all other cases, the mark-to-market value of such Hedging Agreement,
which will be the unrealized loss on such Hedging Agreement to the Loan Party or
Subsidiary of a Loan Party party to such Hedging Agreement determined by the
Administrative Agent as the amount, if any, by which (i) the present value of
the future cash flows to be paid by such Loan Party or Subsidiary exceeds (ii)
the present value of the future cash flows to be received by such Loan Party or
Subsidiary pursuant to such Hedging Agreement; capitalized terms used and not
otherwise defined in this definition shall have the respective meanings set
forth in the above described Master Agreement.

"Applicable Law" means as to any Person: (i) all laws, statutes, rules,
regulations, orders, or other requirements having the force of law and (ii) all
court orders and injunctions, and/or similar rulings, in each instance ((i) and
(ii)) of or by any Governmental Authority, or court, or tribunal which has
jurisdiction over such Person, or any property of such Person, or of any other
Person for whose conduct such Person would be responsible.



"Applicable Margin" means initially, the rates for Prime Rate Loans and
Eurodollar Loans, set forth in Level 1, below:



 

 

Level

 

Excess Availability Criteria

 

Prime Rate Loans

 

Eurodollar Loans

 

1

 

Average Excess Availability greater than $100,000,000

 

0%

 

1.50%

 

2

 

Average Excess Availability greater than $50,000,000 but less than or equal to
$100,000,000

 

0%



1.75%

 

3

 

Average Excess Availability less than or equal to $50,000,000

 

0%

 

2.00%

The Applicable Margin shall be adjusted quarterly as of the first day of each
fiscal quarter of the Borrower, based upon the Average Excess Availability for
the immediately preceding fiscal quarter. Upon the occurrence of an Event of
Default, at the option of the Administrative Agent or at the direction of the
Required Lenders, interest shall be determined in the manner set forth in
Section 2.11.



" Appraisal Percentage" shall mean 80%.



"Appraised Value" means the net appraised liquidation value of the Borrower's
Eligible Inventory as set forth in the Borrower's inventory books and records as
determined from time to time by an independent appraiser satisfactory to the
Administrative Agent.



"Arranger" means FSI.



"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.



"Availability Reserves" means such reserves as the Administrative Agent from
time to time determines in the Administrative Agent's reasonable discretion as
being appropriate to reflect the impediments to the Agents' ability to realize
upon the Collateral. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) reserves based on (i)
rent (but in no event to exceed two months rent for leased locations in the
states of Virginia, Washington, Pennsylvania and any other state in which
Applicable Law provides a landlord with a Lien for unpaid rent having priority
over the Lien of the Collateral Agent); (ii) Gift Certificates and Merchandise
Credit Liability; (iii) customs, duties, and other costs to release Inventory
which is being imported into the United States; and (iv) past due Taxes and
other governmental charges, including, ad valorem, real estate, personal
property, sales, and other Taxes which might have priority over the interests of
the Collateral Agent in the Collateral.



"Average Excess Availability" shall mean the average daily Excess Availability
for, as applicable, either (a) the immediately preceding fiscal quarter, (b) the
immediately preceding Fiscal Month, or (c) each Fiscal Month during any
projected twelve (12) Fiscal Months.



"Blocked Account Agreements" has the meaning set forth in Section 2.23(c).



"Blocked Account Banks" shall mean the banks with whom the Borrower has entered
into Blocked Account Agreements.



"Blocked Accounts" shall have the meaning set forth in Section 2.23(c).



"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.



"Borrower" means Specialty Retailers (TX) LP, a Texas limited partnership.



"Borrowing" shall mean (a) the incurrence of Loans of a single Type, on a single
date and having, in the case of Eurodollar Loans, a single Interest Period, or
(b) a Swingline Loan.



"Borrowing Base" means, at any time of calculation, an amount equal to



(a) the Credit Card Advance Rate multiplied by the face amount of Eligible
Credit Card Receivables, plus



(b) the lesser of (i) the Appraisal Percentage of the Appraised Value of
Eligible Inventory, net of Inventory Reserves, or (ii) the Inventory Advance
Rate multiplied by the Cost of Eligible Inventory net of Inventory Reserves;
minus



(c) the then amount of all Availability Reserves.



"Borrowing Base Certificate" has the meaning assigned to such term in
Section 5.01(f).



"Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.04.



"Breakage Costs" shall have the meaning set forth in Section 2.21(b).



"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or Houston, Texas are authorized
or required by law to remain closed, provided that, when used in connection with
a Eurodollar Loan, the term "Business Day" shall also exclude any day on which
banks are not open for dealings in dollar deposits in London or such other
Eurodollar interbank market as may be selected by the Administrative Agent in
its sole discretion acting in good faith. Except as otherwise provided herein,
if any day on which a payment is due is not a Business Day, then the payment
shall be due on the next day following which is a Business Day and such
extension of time shall be included in computing interest and fees in connection
with such payment.



"Capital Expenditures" means, for any period, (a) all expenditures made or costs
incurred (whether made in the form of cash or other property) for the
acquisition, improvement or repair of fixed or capital assets of the Parent and
its Subsidiaries, in each case that are (or would be) set forth in a
Consolidated statement of cash flows of the Parent and its Subsidiaries for such
period prepared in accordance with GAAP as capital expenditures, and (b) Capital
Lease Obligations incurred by the Parent and its Subsidiaries during such
period. For purposes of this definition, the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of the proceeds, as the case may be.



"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.



"Cash Collateral Account" shall mean an interest-bearing account established by
the Borrower with the Collateral Agent at Fleet under the sole and exclusive
dominion and control of the Collateral Agent designated as the "Specialty
Retailers Cash Collateral Account".



"Cash Dominion Event" shall mean either (i) the occurrence and continuance of
any Event of Default, or (ii) the failure of the Borrower to maintain Excess
Availability of at least $30,000,000 for a period of three (3) consecutive
Business Days or any five (5) Business Days in any Fiscal Month. For purposes of
this Agreement, the occurrence of a Cash Dominion Event shall be deemed
continuing (i) so long as such Event of Default has not been waived, and/or (ii)
if the Cash Dominion Event arises as a result of the Borrower's failure to
achieve Excess Availability required hereunder, until Excess Availability has
exceeded $30,000,000.00 for thirty (30) consecutive Business Days, in which case
a Cash Dominion Event shall no longer be deemed to be continuing for purposes of
this Agreement, provided that a Cash Dominion Event shall be deemed continuing
(even if an Event of Default is no longer continuing and/or Excess Availability
exceeds the required amount for thirty (30) consecutive Business Days) at all
times after a Cash Dominion Event has occurred and been discontinued on one
occasion after the Closing Date.



"Cash Receipts" has the meaning provided therefor in Section 2.23(c).



"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.



"Change in Control" means, at any time, (a) during any period of twelve (12)
months, individuals who at the beginning of such period constituted the board of
directors of the Parent (together with any new directors whose election or
appointment by such board of directors, or whose nomination for election by
shareholders of the Parent, as the case may be, was approved by a vote of a
majority of the directors still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors then in office;

or (b) any person or group (within the meaning of the Securities and Exchange
Act of 1934, as amended) is or becomes the beneficial owner (within the meaning
of Rule 13d-3 and 13d-5 of the Securities and Exchange Act of 1934, as amended,
except that such person shall be deemed to have "beneficial ownership" of all
shares that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time) directly or
indirectly of thirty-five percent (35%) or more of the total then outstanding
voting power of the Voting Stock of the Parent on a fully diluted basis, whether
as a result of the issuance of securities of the Parent, any merger,
consolidation, liquidation or dissolution of the Parent, any direct or indirect
transfers of securities or otherwise, or has the right or ability to Control the
Parent; or (c) (i) the failure of the Parent at any time to own, directly or
indirectly, 100% of the capital stock or other equity interests of the Borrower
and other Loan Parties free and clear of all Liens; or (d) Specialty Retailers,
Inc. shall fail to own, directly or indirectly, 100% of the equity interests in
either SRI Limited Partner LLC or SRI General Partner LLC, or SRI General
Partner LLC shall cease to act as general partner of the Borrower, or SRI
Limited Partner LLC shall cease to own 99% of the equity interests in the
Borrower.



"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.25(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.



"Charges" has the meaning provided therefor in Section 9.12.



"Closing Date" means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).



"Code" means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.



"Collateral" means any and all "Collateral" as defined in any applicable
Security Document.



"Collateral Agent" means FRF, in its capacity as collateral agent under the
Security Documents.



"Commercial Letter of Credit" means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower in the ordinary course of
business of the Borrower.



"Commitment" shall mean, with respect to each Lender, the aggregate commitment
of such Lender hereunder in the amount set forth opposite its name on Schedule
1.1 hereto or as may subsequently be set forth in the Register from time to
time, as the same may be (i) reduced from time to time pursuant to Section 2.17
or (ii) increased from time to time pursuant to Section 2.02 hereof.



"Commitment Fee" has the meaning provided therefor in Section 2.13.



"Commitment Increase" has the meaning provided therefor in Section 2.02(a).



"Commitment Increase Date" has the meaning provided therefor in Section 2.02(c).



"Commitment Percentage" shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be (i) reduced from time to time pursuant to
Section 2.17 or (ii) increased from time to time pursuant to Section 2.02
hereof.



"Confidential Information" shall mean any earnings information, including sales
and profitability trends, as well as any other non-public information with
respect to any aspect of the Loan Parties' business which is disclosed to the
Agents or a Lender by any Loan Party, either directly or indirectly, in writing,
orally, electronically, graphically or otherwise. Confidential Information shall
not include any information (a) which is in the possession of any Agent or
Lender (from a source which has no obligation of confidentiality to the Loan
Parties, to the best knowledge of such Agent or Lender) prior to disclosure
thereof by the Loan Parties, (b) is approved for release by written
authorization of the Borrower, (c) is independently developed and disclosed by a
third party to any Agent or Lender, or (d) as has become generally available to
the public, not as a result of any action or inaction by any Agent or Lender.



"Consent" means actual consent given by a Lender from whom such consent is
sought; or the passage of ten (10) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender's giving the
Administrative Agent written notice of that Lender's objection to such course of
action.



"Consolidated" means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.



"Control" means the possession, directly or indirectly, of the power (a) to vote
twenty percent (20%) or more of the securities having ordinary voting power for
the election of directors of a Person, or (b) to direct or cause the direction
of the management or policies of a Person, whether through the ability to
exercise voting power, by contract or otherwise. The terms "Controlling" and
"Controlled" have meanings correlative thereto.



"Cost" means the cost of purchases, as reported on the Borrower's inventory
books and records, based upon the Borrower's accounting practices which are in
effect on the date of this Agreement. "Cost" does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrower's calculation of cost of goods sold.



"Credit Card Advance Rate" means 85%.



"Credit Card Notifications" has the meaning provided therefor in Section
2.23(c).



"Credit Extensions" as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.



"DDAs" means any checking or other demand deposit account maintained by the
Borrower.



"DDA Notification" has the meaning provided therefor in Section 2.23(c).



"Default" means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.



"Delinquent Lender" has the meaning therefor provided in Section 8.12.



"Delinquent Lender's Future Commitment" has the meaning therefor provided in
Section 8.12.



"dollars" or "$" refers to lawful money of the United States of America.



"Early Termination Fee" has the meaning provided therefor in Section 2.15.



"Eligible Assignee

" means a bank, insurance company, or company engaged in the business of making
commercial loans having a combined capital and surplus in excess of $300,000,000
or any Affiliate of any Lender, or any Person to whom a Lender assigns its
rights and obligations under this Agreement as part of an assignment and
transfer of such Lender's rights in and to a material portion of such Lender's
portfolio of asset based credit facilities.





"Eligible Credit Card Receivables means Accounts due to the Borrower on a
non-recourse basis from World Financial Network National Bank or any third party
administering a private label credit card program for any of the Loan Parties
and from Visa, Mastercard, American Express Co., Discovercard, and other major
credit card processors, in each case reasonably acceptable to the Administrative
Agent as arise in the ordinary course of business, which have been earned by
performance and are deemed by the Administrative Agent in its reasonable
discretion to be eligible for inclusion in the calculation of the Borrowing
Base. Without limiting the foregoing, none of the following shall be deemed to
be Eligible Credit Card Receivables:



(a) Accounts that have been outstanding for more than five (5) Business Days
from the date of sale;



(b) Accounts with respect to which the Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, pursuant to the Security Documents);



(c) Accounts that are not subject to a perfected first priority security
interest in favor of the Collateral Agent, for the benefit of itself and the
Secured Parties (it being the intent that chargebacks in the ordinary course by
the credit card processors shall not be deemed violative of this clause);

(d) Accounts which are disputed, are with recourse, or with respect to which a
claim, counterclaim, offset or chargeback has been asserted (to the extent of
such claim, counterclaim, offset or chargeback);



(e) Except as provided in clause (f) of this definition, Private Label
Receivables;



(f) Accounts (including Private Label Receivables) which are acquired in a
Permitted Acquisition unless and until the Collateral Agent has completed an
appraisal of such Accounts, establishes an advance rate and reserves (if
applicable) therefor, and otherwise agrees that such Accounts shall be deemed
Eligible Credit Card Receivables; or



(g) Accounts which the Administrative Agent determines in its reasonable
discretion to be uncertain of collection.



"Eligible In-Transit Inventory" shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory (a) which
has been shipped from a foreign location for receipt by the Borrower within
sixty (60) days of the date of determination, but which has not yet been
delivered to the Borrower, (b) for which payment has been made by the Borrower
and title has passed to the Borrower, (c) for which the document of title
reflects the Borrower as consignee (along with delivery to the Borrower of the
documents of title with respect thereto), (d) as to which the Collateral Agent
has control over the documents of title which evidence ownership of the subject
Inventory (such as by the delivery of a customs broker agency agreement,
satisfactory to the Collateral Agent), and (e) which otherwise would constitute
Eligible Inventory.



"Eligible Inventory" shall mean, as of the date of determination thereof, (a)
Eligible In- Transit Inventory, (b) Eligible L/C Inventory, and (c) items of
Inventory of the Borrower that are finished goods, merchantable and readily
saleable to the public in the ordinary course deemed by the Administrative Agent
in its reasonable discretion to be eligible for inclusion in the calculation of
the Borrowing Base. Without limiting the foregoing, unless otherwise approved in
writing by the Administrative Agent, none of the following shall be deemed to be
Eligible Inventory:



(a) Inventory that is not owned solely by the Borrower, or is leased or on
consignment or the Borrower does not have good and valid title thereto;



(b) Inventory (other than Eligible In-Transit Inventory and Eligible L/C
Inventory) that is not located at a distribution center used by the Borrower in
the ordinary course or at a property that is owned or leased by the Borrower;

(c) Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, (ii) goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents, or (iii) goods to be returned to the vendor, including
without limitation, goods at Locations 922 (Known Damages), 928 (RTV
Consolidated), 931 (Damages), and 935 (Recalls);



(d) Inventory that is not located in the United States of America (excluding
territories and possessions thereof) other than Eligible In-Transit Inventory
and Eligible L/C Inventory;



(e) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent for the benefit of the Secured
Parties;



(f) Inventory which consists of promotional or marketing materials, samples,
labels, bags, packaging, and other similar non-merchandise categories, including
without limitation, Inventory at Location 921 (Samples);



(g) Inventory that is obsolete, unusable, or otherwise unavailable for sale;



(h) Inventory as to which insurance in compliance with the provisions of
Section 5.07 hereof is not in effect;



(i) Inventory which has been sold but not yet delivered or as to which the
Borrower has accepted a deposit; or



(j) Inventory which is acquired in a Permitted Acquisition unless and until the
Collateral Agent has completed an appraisal of such Inventory, establishes an
Inventory Advance Rate and Inventory Reserves (if applicable) therefor, and
otherwise agrees that such Inventory shall be deemed Eligible Inventory.



"Eligible L/C Inventory" shall mean, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory (a) not yet delivered
to the Borrower, (b) the purchase of which is supported by a Commercial Letter
of Credit having an expiry within sixty (60) days of such date of determination,
(c) for which the document of title reflects the Borrower as consignee (along
with delivery to the Borrower of the documents of title with respect thereto),
(d) as to which the Collateral Agent has control over the documents of title
which evidence ownership of the subject Inventory (such as by the delivery of a
customs broker agency agreement, satisfactory to the Collateral Agent), and (e)
which otherwise would constitute Eligible Inventory.



"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material or to health and safety matters.



"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.



"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.



"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.



"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.



"Eurodollar Borrowing" shall mean a Borrowing comprised of Eurodollar Loans.



"Eurodollar Loan" shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate in accordance with the provisions of
Article II.



"Eurodollar Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum as determined on the basis of the arithmetic
mean of the rates per annum offered to Fleet for deposits in dollars, for a
period of time comparable to such Interest Period and in an amount comparable to
the requested Eurodollar Loan, in the interbank eurodollar market selected by
the Administrative Agent in its discretion in good faith, as of 11:00 a.m.
London time on the day that is two (2) Business Days preceding the first day of
such Interest Period. In the event that the Administrative Agent is unable to
obtain any such quotation as provided above, it will be deemed that a Eurodollar
Rate pursuant to a Eurodollar Borrowing cannot be obtained.



"Event of Default" has the meaning assigned to such term in Section 7.01. An
"Event of Default" shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived in accordance with the
provisions of Section 9.02 hereof.



"Excess Availability" means, as of any date of determination, the difference, if
any, between (a) the lesser of the Borrowing Base or the aggregate Commitments,
and (b) the outstanding Credit Extensions.



"Excluded Taxes" means, with respect to the Agents, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise Taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.30(b)), any withholding Tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.28(a), or (ii) is attributable to such Foreign Lender's failure to
comply with Sections 2.28(e) or (f).



"Existing Financing Agreement" means the Credit Agreement dated as of August 24,
2001 among the Borrower, the Parent, the Initial Lenders, Initial Issuing Bank,
Initial Swing Line Bank, Citicorp USA, Inc., as Administrative Agent and
Collateral Agent, and Salomon Smith Barney Inc., as Arranger and Book Manager,
as amended and in effect.



"FASB" shall mean the Financial Standards Accounting Board.



"FRF" means Fleet Retail Finance Inc., a Delaware corporation.



"FRF Concentration Account" shall have the meaning set forth in Section 2.23(c).



"FSI" means Fleet Securities, Inc., a Massachusetts corporation.



"Facility Guarantee" means the Guarantee executed by the Facility Guarantors in
favor of the Agents, the Issuing Bank and the other Secured Parties.



"Facility Guarantors" means the Parent and each of its Subsidiaries, now
existing or hereafter created, other than (i) Foreign Subsidiaries, (ii) the
Borrower, (iii) Granite National Bank, N.A., (iv) GNB Holding Co., Inc., and (v)
any Securitization Program Subsidiaries.



"Facility Guarantors Collateral Documents" means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by any Facility Guarantor to secure the
Obligations.



"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.



"Fee Letter" means the letter entitled "Fee Letter" between the Borrower and the
Administrative Agent of even date herewith, as such letter may from time to time
be amended.



"Financial Officer" means, with respect to the Borrower, the chief financial
officer, treasurer, controller or assistant controller of the Borrower.



"Fiscal Month" means any fiscal month of the Parent and its Subsidiaries as set
forth on Schedule 5.01 hereto.



"Fiscal Periods" means the accounting periods of the Parent and its Subsidiaries
set forth on Schedule 1.3 hereto.



"Fiscal Year" means any period of 52 or 53 consecutive weeks ending on the
Saturday closest to January 31 of each calendar year.



"Fleet" means Fleet National Bank, a national banking association.



"Fleet Disbursement Accounts" has the meaning provided therefor in Section
2.23(f).



"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.



"Foreign Subsidiary" means any Subsidiary that is (a) organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia, and (b) all or substantially all of the property
and assets of which are located outside of the United States.



"Fronting Fee" means an amount equal to 0.25% per annum of the average Letter of
Credit Outstandings during each calendar quarter.



"GAAP" means principles which are (a) consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made, and (b) consistently applied with past
financial statements of the Parent and its Subsidiaries adopting the same
principles.



"Gift Certificate and Merchandise Credit Liability" means, at any time, the
aggregate face value at such time of (a) outstanding gift certificates and gift
cards of the Borrower entitling the holder thereof to use all or a portion of
the certificate to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Borrower.



"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.



"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation for which the Guarantee is made (or, if less,
the maximum amount of such primary obligation for which such guarantor may be
liable pursuant to the terms of the instrument evidencing such Guarantee) or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such guarantor is required to perform thereunder), as
determined in good faith.



"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.



"Hedging Agreement" means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.



"Incremental Loan Commitment Requirements" means, with respect to any request
for a Commitment Increase made pursuant to Section 2.02 or any provision of a
Commitment Increase on a given Commitment Increase Date, the satisfaction of
each of the following conditions: (i) no Default or Event of Default then
exists, and (ii) the Borrower has not theretofore reduced the Commitments
pursuant to Section 2.17 hereof.



"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations which are without
recourse to the credit of such Person) or with respect to deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (k) all Hedging
Agreements, (l) the principal and interest portions of all rental obligations of
such Person under any Synthetic Lease, Tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for Tax purposes but is
classified as an operating lease in accordance with GAAP, and (m) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of capital stock or other ownership or profit
interests in such Person or in any other Person (or warrants, rights or options
to acquire such capital stock or ownership interests). The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.



"Indemnified Taxes" means Taxes other than Excluded Taxes.



"Indemnitee" has the meaning provided therefor in Section 9.03(b).



"Intercreditor Agreement" shall mean an intercreditor agreement substantially in
the form of Exhibit F hereto, duly executed by each of the parties thereto.



"Interest Payment Date" means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar month, and (b) with respect to
any Eurodollar Loan, on the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part, and, in addition, if such Eurodollar
Loan has an Interest Period of greater than ninety (90) days, on the last day of
the third month of such Interest Period.



"Interest Period" means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven (7) days or one (1), two
(2), three (3), or six (6) months thereafter, as the Borrower may elect by
notice to the Administrative Agent in accordance with the provisions of this
Agreement, provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, and (b) any Interest Period that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month during which such
Interest Period ends) shall end on the last Business Day of the calendar month
of such Interest Period, (c) any Interest Period which would otherwise end after
the Termination Date shall end on the Termination Date, and (d) notwithstanding
the provisions of clause (c), except as set forth above, no Interest Period
shall, unless approved by the Administrative Agent and all of the Lenders, have
a duration of less than one (1) month, and if any Interest Period applicable to
a Eurodollar Borrowing would be for a shorter period, such Interest Period shall
not be available hereunder. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.



"Inventory" has the meaning assigned to such term in the Security Agreement.



"Inventory Advance Rate" means the following percentages for the period
indicated:



 

Period



Inventory Advance Rate



Each October Fiscal Period through December 15 of each year



75%



All Fiscal Periods and times not set forth above



67%



 

"Inventory Reserves" means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent's reasonable discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may include (but are not limited to) reserves based on changes in the
following since the date of the most recent Inventory appraisal or commercial
finance examination (i) seasonality; (ii) Shrink; (iii) imbalance; (iv)
Inventory character; (v) Inventory composition; (vi) Inventory mix; (vii)
markdowns (both permanent and point of sale); and/or (viii) promotional business
practices.



"Investment" means (a) any stock, evidence of Indebtedness or other security of
another Person, (b) any loan, advance, contribution to capital, extension of
credit (except for current trade and customer accounts receivable for inventory
sold or services rendered in the ordinary course of business and payable in
accordance with customary trade terms) to another Person, (c) any purchase of
(i) stock or other securities of another Person, or (ii) the assets comprising a
division or business unit or a substantial part of the business of any Person
(whether by purchase of assets or securities), (d) any commitment or option to
make any such purchase, or (e) any other investment, in all cases whether now
existing or hereafter made.



"Issuing Bank" means Fleet, in its capacity as the issuer of Letters of Credit
hereunder, and any successor to Fleet in such capacity (which may only be a
Lender selected by the Administrative Agent in its discretion). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term "Issuing Bank" shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.



"L/C Disbursement" means a payment made by the Issuing Bank pursuant to a Letter
of Credit.



"Lease" means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which the Borrower or any of its Affiliates are entitled
to the use or occupancy of any space in a structure, land, improvements or
premises for any period of time.



"Lenders" shall mean the Persons identified on Schedule 1.1 hereto, as modified
to include any Additional Commitment Lender, and each assignee that becomes a
party to this Agreement as set forth in Section 9.04(b).



"Letter of Credit" shall mean a letter of credit that is (i) issued pursuant to
this Agreement for the account of the Borrower, (ii) a Standby Letter of Credit
or Commercial Letter of Credit, (iii) issued in connection with the purchase of
Inventory by the Borrower and for other purposes for which the Borrower has
historically obtained letters of credit, or for any other purpose that is
reasonably acceptable to the Administrative Agent, and (iv) in form reasonably
satisfactory to the Issuing Bank.



"Letter of Credit Fees" shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.14.



"Letter of Credit Outstandings" shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under
Letters of Credit for which the Issuing Bank has not then been reimbursed.



"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.



"Line Fee" means a fee equal to 0.375% per annum (on the basis of actual days
elapsed in a year of 360 days) of the average daily balance of the difference
between (x) each Lender's Commitment and (y) the sum of (i) such Lender's
Commitment Percentage multiplied by the principal amount of Revolving Loans then
outstanding, and (ii) such Lender's Commitment Percentage multiplied by the then
Letter of Credit Outstandings for each day commencing on the date hereof and
ending on but excluding the Termination Date.



"Loan Documents" means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guarantee, the Facility Guarantors Collateral Documents, and any other
instrument or agreement now or hereafter executed and delivered in connection
herewith, or in connection with any transaction arising out of any cash
management, depository, investment, letter of credit, Hedging Agreement, or
other banking or financial services provided by the Administrative Agent, the
Collateral Agent or any of their respective Affiliates, each as amended and in
effect from time to time.



"Loan Party" or "Loan Parties" means the Borrower and the Facility Guarantors.



"Loans" shall mean all loans (including Swingline Loans) at any time made to the
Borrower or for account of the Borrower pursuant to this Agreement.



"Margin Stock" has the meaning assigned to such term in Regulation U.



"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, property, assets, prospects, or condition, financial or otherwise,
of the Parent and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any material obligation or to pay any Obligations under this
Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent or the Lenders hereunder or thereunder. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.



"Material Indebtedness" means Indebtedness (other than the Loans, Letters of
Credit and obligations under Leases) of the Borrower in an aggregate principal
amount exceeding $5,000,000. For purposes of determining the amount of Material
Indebtedness at any time, the amount of the obligations in respect of any
Hedging Agreement at such time shall be Agreement Value.



"Maturity Date" means August 21, 2008.



"Maximum Rate" has the meaning provided therefor in Section 9.12.



"Minority Lenders" has the meaning provided therefor in Section 9.02(c).



"Moody's" means Moody's Investors Service, Inc.



"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within the preceding five (5) plan
years made or accrued an obligation to make contributions.



"Multiple Employer Plan" means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent or any
of its Subsidiaries or any ERISA Affiliate and at least one Person other than
the Parent, any Subsidiary or the ERISA Affiliate or (b) was so maintained and
in respect of which the Parent, any Subsidiary or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.



"Net Proceeds" means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses (including appraisals, and
brokerage, legal, title and recording Tax expenses and commissions) paid by any
Loan Party to third parties (other than Affiliates) in connection with such
event, and (ii) in the case of a sale or other disposition of an asset
(including pursuant to a casualty or condemnation), the amount of all payments
required to be made by any Loan Party as a result of such event to repay (or to
establish an escrow for the repayment of) Indebtedness (other than Loans) which
is secured by such asset and constitutes a Permitted Encumbrance that is senior
to the Lien of the Collateral Agent.



"Notes" shall mean (i) the promissory notes of the Borrower substantially in the
form of Exhibit B-1, each payable to the order of a Lender, evidencing the
Revolving Loans, and (ii) the promissory note of the Borrower substantially in
the form of Exhibit B-2, payable to the Swingline Lender, evidencing the
Swingline Loans.



"Obligations" means (a) the due and punctual payment by the Loan Parties of
(i) the principal of, and interest (including all interest that accrues after
the commencement of any case or proceeding by or against any Loan Party under
any federal or state bankruptcy, insolvency, receivership or similar law,
whether or not allowed in such case or proceeding) on the Loans, as and when
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise, of the Loan Parties to the
Secured Parties under this Agreement and the other Loan Documents, and (b) the
due and punctual payment and performance of all the covenants, agreements,
obligations and liabilities of each Loan Party under or pursuant to this
Agreement, and the other Loan Documents, and (c) any transaction with FRF or
Fleet, or any of their respective Affiliates, which arises out of any cash
management, depository, investment, letter of credit, Hedging Agreement, or
other banking or financial services provided by any such Person.



"Organizational Document" means, relative to any Loan Party, its limited
partnership agreement, its certificate of incorporation, formation or limited
partnership, its operating agreement, its by-laws and all shareholder or equity
holder agreements, voting trusts and similar arrangements to which such Loan
Party is a party or which is applicable to its capital stock, its limited
partnership agreement and all other arrangements relating to the control or
management of such entity.



"Other Taxes" means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.



"Overadvance" means, at any time of calculation, a circumstance in which the
Credit Extensions exceed the lesser of (a) the Commitments or (b) the Borrowing
Base.



"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.



"Parent" means Stage Stores, Inc., a Nevada corporation.



"Participation Register" has the meaning provided therefor in Section 9.04(e).



"Payment Conditions" means, at the time of determination, that (a) no Default or
Event of Default then exists or would arise as a result of the making of the
subject payment, and (b) for each day during the sixty (60) consecutive days
immediately prior to such payment, Excess Availability shall have been equal to
or greater than $50,000,000, and (c) immediately after giving effect to such
payment, Excess Availability shall be equal to or greater than $50,000,000, and
(d) projected on a pro forma basis for each of the sixty (60)) consecutive days
after giving effect to such payment, Excess Availability shall be equal to or
greater than $50,000,000.



"Perfection Certificate" means a certificate in the form of Annex 1 to the
Security Agreement or any other form approved by the Collateral Agent.



"Permitted Acquisition" means an Investment in, a purchase of stock or equity
interest in, a purchase of all or a substantial part of the assets or properties
of any Person, any exchange of securities or equity interests with any Person,
any transaction, merger or consolidation or acquisition of all or a substantial
portion of the assets of any Person, or any acquisition of any retail store
locations of any Person (each of the foregoing an "Acquisition") which satisfies
each of the following conditions:



(i) The Acquisition is of a business permitted to be conducted by the Borrower
pursuant to Section 6.03(b) hereof and the Person to be acquired, or whose
assets are to be acquired, shall be a United States company; and



(ii) Prior to and after giving effect to the Acquisition, no Default or Event of
Default will exist or will arise therefrom; and



(iii) The Person making the Acquisition must be a Loan Party or a Subsidiary
which will become a Loan Party in accordance with Section 5.13 hereof; and



(iv) If the Parent or its Subsidiary shall merge with such other Person, such
Parent or Subsidiary shall be the surviving party of such merger; and



(v) If such Person becomes a Subsidiary of a Loan Party, such Person shall
become a Loan Party in accordance with Section 5.13 hereof and the Loan Parties
(including such Person) shall take such steps as are necessary to grant to the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable perfected first priority security interest in all of the assets
(excluding capital stock or equity interests) acquired in connection with such
acquisition; and



(vi) As of, and, on a projected pro forma twelve (12) Fiscal Months basis after
giving effect to, the subject acquisition, Excess Availability (or with respect
to pro forma calculations, Average Excess Availability projected for each Fiscal
Month during such period) shall be equal to or greater than $50,000,000, and the
Borrower shall have delivered a certificate, together with supporting
documentation, reflecting compliance with the foregoing to the Administrative
Agent; and



(vii) Such Acquisition shall have been approved by a majority of the board of
directors (or the equivalent governing body) of the Person which is the subject
of such Acquisition and such Person shall not have announced that it will oppose
such Acquisition or shall not have commenced any action which alleges that such
Acquisition will violate Applicable Law.



"Permitted Encumbrances" means:



(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;



(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.05;



(c) pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, unemployment insurance and other social security
laws or regulations;



(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;



(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and



(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary.

provided

that, except as provided in any one or more of clauses (a) through (f) above,
the term "Permitted Encumbrances" shall not include any Lien securing
Indebtedness.





"Permitted Investments" means each of the following:



(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within ninety
(90) days from the date of acquisition thereof;



(b) Investments in commercial paper (i) issued by a corporation (other than a
Loan Party or an Affiliate of a Loan Party) organized under the laws of any
state of the United States or the District of Columbia maturing within ninety
(90) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody's, or
(ii) issued by a Lender maturing within 270 days from the date of acquisition
thereof;



(c) Investments in insured certificates of deposit, banker's acceptances and
time deposits maturing within ninety (90) days from the date of acquisition
thereof issued or guaranteed by or placed with, and demand deposit and money
market deposit accounts issued or offered by, (i) any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $1,000,000,000, or (ii) any Lender, or (iii) Granite National
Bank;



(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such counterparty entity with whom such repurchase agreement has
been entered into; and



(e) Shares of investment companies that are registered under the Investment
Company Act of 1940, as amended, and invest solely in one or more of the types
of securities described in clauses (a) through (d) above.



provided that

, notwithstanding the foregoing, no such Investments shall be permitted (i)
after the occurrence of a Cash Dominion Event, unless no Loans are then
outstanding, and (ii) unless such Investments are pledged to the Collateral
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably required by the Collateral Agent.





"Permitted Overadvance" means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral and/or the Lenders' rights under the Loan Documents, or
(b) which is otherwise in the Lenders' interests; provided that Permitted
Overadvances shall not (i) exceed five percent (5%) of the then Borrowing Base
in the aggregate outstanding at any time or (ii) remain outstanding for more
than forty-five (45) consecutive Business Days, unless in case of clause (ii),
the Required Supermajority Lenders otherwise agree; and provided further that
the foregoing shall not (1) modify or abrogate any of the provisions of Section
2.07(f) hereof regarding the Lenders' obligations with respect to L/C
Disbursements, or (2) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
"inadvertent Overadvances" (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and further provided that in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Credit Extensions (including any Overadvance or
proposed Overadvance) would exceed the Commitments.



"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



"Plan" means a Single Employer Plan or a Multiple Employer Plan.



"Prime Rate" shall mean, for any day, the higher of (a) the variable annual rate
of interest then most recently announced by Fleet at its head office in Boston,
Massachusetts as its "Prime Rate" and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% (0.50%) per annum. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations thereof in accordance with the terms hereof, the Prime Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Prime Rate due to a change in Fleet's Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in Fleet's Prime Rate or the Federal Funds Effective Rate, respectively.



"Prime Rate Loan" shall mean any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.



"Private Label Receivables" shall mean Accounts arising from the use of any of
the Loan Parties' private label credit cards and any and all retained interests
held or owned by any of the Loan Parties in the Securitization Program or
customer accounts.



"Real Estate" means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights relating thereto and
all leases, tenancies, and occupancies thereof.



"Receivables Advance Rate" means 85%.



"Register" has the meaning set forth in Section 9.04(c).



"Regulation U" means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.



"Regulation X" means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.



"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.



"Release" has the meaning set forth in Section 101(22) of CERCLA.



"Required Lenders" shall mean, subject to the provisions of Section 8.12, at any
time, Lenders having Commitments greater than 50% of the Total Commitments, or
if the Commitments have been terminated, Lenders whose percentage of the
outstanding Credit Extensions (after settlement and repayment of all Swingline
Loans by the Lenders) aggregate greater than 50% of all such Credit Extensions,
it being understood, for avoidance of doubt, that any provision hereof that
requires the vote of the Required Lenders shall not require the consent of the
holders of the Obligations described in clause (c) of such definition (as such
definition is in effect on the Closing Date).



"Required Supermajority Lenders" shall mean, subject to the provisions of
Section 8.12, at any time, Lenders having Commitments outstanding representing
at least 66 2/3% of the Total Commitments outstanding or if the Commitments have
been terminated, Lenders whose percentage of the outstanding Credit Extensions
(after settlement and repayment of all Swingline Loans by the Lenders) aggregate
not less than 66 2/3% of all such Credit Extensions, it being understood, for
the avoidance of doubt, that any provision hereof that requires the vote of the
Required Supermajority Lenders shall not require the consent of the holders of
the Obligations described in clause (c) of such definition (as such definition
is in effect on the Closing Date).



"Reserves" means all (if any) Inventory Reserves and Availability Reserves.



"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock or equity interests of any Loan Party or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock or
equity interests of any Loan Party or any Subsidiary or any option, warrant or
other right to acquire any such shares of capital stock or equity interests of
any Loan Party or any Subsidiary. Without limiting the foregoing, "Restricted
Payments" with respect to any Person shall also include all payments (whether in
cash, securities or other property) made by such Person in respect of stock
appreciation rights plans, equity incentive, achievement or similar plans and
all proceeds of a dissolution or liquidation of such Person.



"Revolving Loans" means all Loans at any time made by a Lender pursuant to
Section 2.01.



"S&P" means Standard & Poor's.



"SEC" means the Securities and Exchange Commission.



"Secured Parties" has the meaning assigned to such term in the Security
Agreement.



"Securitization Program" means the Private Label Receivables securitization
program conducted by any of the Loan Parties and the Securitization Program
Subsidiaries, as in effect from time to time in accordance with the terms
hereof.



"Securitization Program Documents" means the documents listed on Schedule 1.2
hereto and all other documentation, agreements and instruments entered into in
connection therewith or pursuant to any other Private Label Receivables
financing program of any of the Loan Parties in effect from time to time, as the
same may hereafter be amended, modified, supplemented or refinanced from time to
time in accordance with the provisions hereof and thereof.



"Securitization Program Subsidiaries" means a bankruptcy remote, special purpose
entity that (i) satisfied, as of the date of its formation, the special purpose
entity criteria published by Standard & Poors and in effect as of such date, and
(ii) was created to facilitate one or more Securitization Programs. As of the
Closing Date, the Securitization Program Subsidiaries consist of Granite
National Bank, N.A., GNB Holding Co., Inc., Stage Receivable Funding LP, and
Stage Receivable Mgmt LLC.



"Security Agreement" means the Security Agreement dated as of August 21, 2003
among the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, as amended and in effect from time to time.



"Security Documents" means the Security Agreement, the Facility Guarantors
Collateral Documents, and each other security agreement or other instrument or
document executed and delivered pursuant to Sections 5.13 or 5.14 to secure any
of the Obligations.



"Settlement Date" has the meaning provided in Section 2.08(b) hereof.



"Shrink" means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.



"Single Employer Plan" means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Parent or any
of its Subsidiaries or any ERISA Affiliate and no Person other than the Parent,
its Subsidiaries or the ERISA Affiliate or (b) was so maintained and in respect
of which the Parent, any Subsidiary or any ERISA Affiliate could have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.



"Solvent" means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person's ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person's properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged. The amount of all Guarantees at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.



"Standby Letter of Credit" means any Letter of Credit other than a Commercial
Letter of Credit.



"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.



"Subordinated Indebtedness" means Indebtedness which is expressly subordinated
in right of payment, in form and on terms approved by the Agent in writing, to
the prior payment in full of the Obligations.



"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.



"Swingline Lender" means FRF, in its capacity as lender of Swingline Loans
hereunder.



"Swingline Loan" shall mean a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.06 hereof.

"Synthetic Lease" means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.



"Tax Agreement" means a tax sharing agreement among the Parent, the Borrower and
its Subsidiaries, in form and substance satisfactory to the Administrative
Agent.



"Taxes" means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.



"Termination Date" shall mean the earliest to occur of (i) the Maturity Date, or
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated, or (iii) the date of the occurrence of any Event of
Default pursuant to Section 7.01(h) or 7.01(i) hereof.



"Total Commitment" shall mean, at any time, the sum of the Commitments at such
time. As of the Closing Date, the Total Commitments aggregate $175,000,000.



"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Prime Rate.



"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the Commonwealth of Massachusetts.



"Unused Commitment" shall mean, on any day, (a) the then Total Commitments minus
(b) the sum of (i) the principal amount of Loans then outstanding (including the
principal amount of Swingline Loans then outstanding) and (ii) the then Letter
of Credit Outstandings.



"Voting Stock" means, with respect to any Person, the outstanding stock of all
classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such Person, even though the right
so to vote has been suspended by the happening of such contingency.



"Warrants" means those warrants granted by the Parent for the purchase of the
Parent's capital stock and existing on the Closing Date, more particularly
described on Schedule 1.4 hereto.



"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms GenerallyError! Bookmark not defined.. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words "include",
"includes" and "including" shall be deemed to be followed by the phrase "without
limitation". The word "will" shall be construed to have the same meaning and
effect as the word "shall". Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.03 Accounting Terms; GAAPError! Bookmark not defined.. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect on the Closing
Date, provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to reflect the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision shall have
been amended in accordance herewith.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

    Each Lender severally and not jointly with any other Lender, agrees, upon
    the terms and subject to the conditions herein set forth, to extend credit
    to the Borrower on a revolving basis, in the form of Revolving Loans and
    Letters of Credit and in an amount not to exceed the lesser of such Lender's
    Commitment or such Lender's Commitment Percentage of the Borrowing Base,
    subject to the following limitations:

    

    The aggregate outstanding amount of the Credit Extensions shall not at any
    time exceed the lower of (i) $175,000,000 or, in each case, any other amount
    to which the Commitments have then been increased or reduced by the Borrower
    pursuant to Sections 2.02 or 2.17, and (ii) the then amount of the Borrowing
    Base.
    
    
    
    No Lender shall be obligated to issue any Letter of Credit, and Letters of
    Credit shall be available from the Issuing Bank, subject to the ratable
    participation of all Lenders, as set forth in Section 2.07. The Borrower
    will not at any time permit the aggregate Letter of Credit Outstandings to
    exceed $50,000,000.
    
    
    
    Subject to all of the other provisions of this Agreement, Revolving Loans
    that are repaid may be reborrowed prior to the Termination Date. No new
    Credit Extension, however, shall be made to the Borrower after the
    Termination Date.

    

    Each Borrowing of Revolving Loans (other than Swingline Loans) shall be made
    by the Lenders pro rata in accordance with their respective Commitments. The
    failure of any Lender to make any Loan shall neither relieve any other
    Lender of its obligation to fund its Loan in accordance with the provisions
    of this Agreement nor increase the obligation of any such other Lender.

    SECTION 2.02 Increase in Total Commitment.

    So long as the Incremental Loan Commitment Requirements are satisfied, the
    Borrower shall have the right at any time, and from time to time, to request
    an increase of the Total Commitments to an amount not to exceed
    $275,000,000. Any such requested increase shall be first made in writing to
    all existing Lenders on a pro rata basis. In the event that any existing
    Lender does not notify the Administrative Agent within twenty-one (21)
    Business Days from the receipt of the requested increase that the existing
    Lender will increase its Commitment and the amount of its increase, the
    existing Lender shall be deemed to have declined the requested increase of
    its Commitment. To the extent that one or more existing Lenders decline to
    increase their respective Commitments, or decline to increase their
    Commitments to the amount requested by the Borrower, the Arranger may
    arrange for other Persons to become Lenders hereunder and to issue
    commitments in an amount equal to the amount of the increase in the Total
    Commitments requested by the Borrower and not accepted by the existing
    Lenders (each such increase by either means, a "Commitment Increase," and
    each such Person issuing, or Lender increasing, its Commitment, an
    "Additional Commitment Lender"); provided, however, that (i) no Lender shall
    be obligated to provide a Commitment Increase as a result of any such
    request by the Borrower, and (ii) any Additional Commitment Lender which is
    not an existing Lender shall be subject to the approval of the
    Administrative Agent, the Issuing Bank, and the Swingline Lender (which
    approval shall not be unreasonably withheld), and (iii) nothing contained
    herein shall constitute the unconditional obligation of the Arranger to
    provide or obtain commitments for such Commitment Increase, as the Arranger
    only is agreeing hereby to use its best efforts to arrange for Additional
    Commitment Lenders. Each Commitment Increase shall be in a minimum aggregate
    amount of at least $10,000,000 and in integral multiples of $10,000,000 in
    excess thereof.

    

    No Commitment Increase shall become effective unless and until each of the
    following conditions have been satisfied:

    

    the Borrower, the Administrative Agent, and any Additional Commitment Lender
    shall have executed and delivered a joinder to the Loan Documents in such
    form as the Administrative Agent may reasonably require;
    
    
    
    the Incremental Loan Commitment Requirements shall have been satisfied;
    
    
    
    the Borrower shall have paid such fees and other compensation to the
    Additional Commitment Lenders as the Borrower and each such Additional
    Commitment Lenders may agree;
    
    
    
    the Borrower shall have paid such arrangement fees to the Administrative
    Agent and/or the Arranger as the Borrower and such Persons may agree;
    
    
    
    the Borrower shall deliver to the Administrative Agent and the Lenders an
    opinion or opinions, in form and substance reasonably satisfactory to the
    Administrative Agent, from counsel to the Borrower reasonably satisfactory
    to the Administrative Agent and dated such date;
    
    
    
    to the extent requested by any Additional Commitment Lender, a Note will be
    issued at the Borrower's expense, to each such Additional Commitment Lender,
    to be in conformity with requirements of Section 2.09 hereof (with
    appropriate modification) to the extent necessary to reflect the new
    Commitment of such Additional Commitment Lender; and
    
    
    
    the Borrower and the Additional Commitment Lenders shall have delivered such
    other instruments, documents and agreements as the Administrative Agent may
    reasonably have requested.

 a. The Administrative Agent shall promptly notify each Lender as to the
    effectiveness of each Commitment Increase (with each date of such
    effectiveness being referred to herein as a "Commitment Increase Date"), and
    at such time (i) the Total Commitments under, and for all purposes of, this
    Agreement shall be increased by the aggregate amount of such Commitment
    Increases, (ii) Schedule 1.1 shall be deemed modified, without further
    action, to reflect the revised Commitments and Commitment Percentages of the
    Lenders, and (iii) this Agreement shall be deemed amended, without further
    action, to the extent necessary to reflect such increased Total Commitments
    (including, without limitation, Section 2.01(a)(i)).

 b. In connection with Commitment Increases hereunder, the Lenders and the
    Borrower agree that, notwithstanding anything to the contrary in this
    Agreement, (i) the Borrower shall, in coordination with the Administrative
    Agent, (x) repay outstanding Loans of certain Lenders, and obtain Loans from
    certain other Lenders (including the Additional Commitment Lenders), but in
    no event in excess of each such Lender's Commitment, or (y) take such other
    actions as reasonably may be required by the Administrative Agent, in each
    case to the extent necessary so that all of the Lenders effectively
    participate in each of the outstanding Loans pro rata on the basis of their
    Commitment Percentages (determined after giving effect to any increase in
    the Total Commitment pursuant to this Section 2.02), and (ii) the Borrower
    shall pay to the Lenders any costs of the type referred to in Section 2.21
    in connection with any repayment and/or Loans required pursuant to preceding
    clause (i).

    SECTION 2.03 Reserves; Changes to Reserves.

    The initial Inventory Reserves and Availability Reserves as of the date of
    this Agreement are the following:

    

    Gift Certificate and Merchandise Credit Liabilities (an Availability
    Reserve): An amount equal to fifty percent (50%) of the Borrower's Gift
    Certificate and Merchandise Credit Liabilities as reflected in the
    Borrowers' books and records.
    
    
    
    Landing Costs (an Availability Reserve): An amount equal to fifteen percent
    (15%) of all outstanding Commercial Letters of Credit as of the date
    calculation.
    
    
    
    Shrink (an Inventory Reserve): An amount equal to 1.2% of the Borrower's
    sales since the date of completion of its most recent physical inventory.

 c. The Administrative Agent may hereafter establish additional Reserves or
    change any of the foregoing Reserves, in the exercise of the reasonable
    discretion of the Administrative Agent, after furnishing five (5) days prior
    notice to, and after consultation with, the Borrower (whose consent to any
    Reserve shall not be required).

    SECTION 2.04 Making of Loans.

 d. Except as set forth in Sections 2.18 and 2.26, Loans (other than Swingline
    Loans) by the Lenders shall be either Prime Rate Loans or Eurodollar Loans
    as the Borrower may request subject to and in accordance with this Section
    2.04, provided that all Swingline Loans shall be only Prime Rate Loans. All
    Loans made pursuant to the same Borrowing shall, unless otherwise
    specifically provided herein, be Loans of the same Type. Each Lender may
    fulfill its Commitment with respect to any Loan by causing any lending
    office of such Lender to make such Loan; but any such use of a lending
    office shall not affect the obligation of the Borrower to repay such Loan in
    accordance with the terms of the applicable Note. Subject to the other
    provisions of this Section 2.04 and the provisions of Section 2.26,
    Borrowings of Loans of more than one Type may be incurred at the same time,
    but no more than six (6) Borrowings of Eurodollar Loans may be outstanding
    at any time.

    

    The Borrower shall give the Administrative Agent three (3) Business Days'
    prior telephonic notice (thereafter confirmed in writing) of each Borrowing
    of Eurodollar Loans and one (1) Business Days' prior telephonic notice
    (thereafter confirmed in writing) of each Borrowing of Prime Rate Loans. Any
    such notice, to be effective, must be received by the Administrative Agent
    not later than 1:00 p.m., Boston time, on the third Business Day in the case
    of Eurodollar Loans prior to the date on which, and on the first Business
    Day in the case of Prime Rate Loans prior to the date on which, such
    Borrowing is to be made. Such notice shall be irrevocable and shall specify
    the amount of the proposed Borrowing (which shall be in an integral multiple
    of $500,000, but not less than $1,000,000 in the case of Eurodollar Loans
    and not less than $100,000 in the case of Prime Rate Loans) and the date
    thereof (which shall be a Business Day) and shall contain disbursement
    instructions. Such notice shall specify whether the Borrowing then being
    requested is to be a Borrowing of Prime Rate Loans or Eurodollar Loans and,
    if Eurodollar Loans, the Interest Period with respect thereto. If no
    election of Interest Period is specified in any such notice for a Borrowing
    of Eurodollar Loans, such notice shall be deemed a request for an Interest
    Period of one month. If no election is made as to the Type of Loan, such
    notice shall be deemed a request for Borrowing of Prime Rate Loans. The
    Administrative Agent shall promptly notify each Lender of its pro rata share
    of such Borrowing, the date of such Borrowing, the Type of Borrowing being
    requested and the Interest Period or Interest Periods applicable thereto, as
    appropriate. On the borrowing date specified in such notice, each Lender
    shall make its share of the Borrowing available at the office of the
    Administrative Agent at 100 Federal Street, Boston, Massachusetts 02110, no
    later than 1:00 p.m., Boston time, in immediately available funds. Unless
    the Administrative Agent shall have received notice from a Lender prior to
    the proposed date of any Borrowing that such Lender will not make available
    to the Administrative Agent such Lender's share of such Borrowing, the
    Administrative Agent may assume that such Lender has made such share
    available on such date in accordance with this Section and may, in reliance
    upon such assumption, make available to the Borrower a corresponding amount.
    In such event, if a Lender has not in fact made its share of the applicable
    Borrowing available to the Administrative Agent, then the applicable Lender
    and the Borrower severally agree to pay to the Administrative Agent
    forthwith on demand such corresponding amount with interest thereon, for
    each day from and including the date such amount is made available to the
    Borrower to but excluding the date of payment to the Administrative Agent,
    at (i) in the case of such Lender, the greater of the Federal Funds
    Effective Rate and a rate determined in good faith by the Administrative
    Agent in accordance with banking industry rules on interbank compensation or
    (ii) in the case of the Borrower, the interest rate applicable to Prime Rate
    Loans. If such Lender pays such amount to the Administrative Agent, then
    such amount shall constitute such Lender's Loan included in such Borrowing.
    Upon receipt of the funds made available by the Lenders to fund any
    Borrowing hereunder, the Administrative Agent shall disburse such funds into
    a Fleet Disbursement Account or otherwise in the manner specified in the
    notice of borrowing delivered by the Borrower and shall use reasonable
    efforts to make the funds so received from the Lenders available to the
    Borrower no later than 4:00 p.m., Boston time.

    

    The Agent, without the request of the Borrower, may advance any interest,
    fee, service charge, or other payment to which any Agent or their Affiliates
    or any Lender is entitled from the Borrower pursuant hereto or any other
    Loan Document and may charge the same to the Loan Account notwithstanding
    that an Overadvance may result thereby. The Administrative Agent shall
    advise the Borrower of any such advance or charge promptly after the making
    thereof. Such action on the part of the Administrative Agent shall not
    constitute a waiver of the Administrative Agent's rights and the Borrower's
    obligations under Section 2.20(a). Any amount which is added to the
    principal balance of the Loan Account as provided in this Section 2.04(c)
    shall bear interest at the interest rate then and thereafter applicable to
    Prime Rate Loans.

    

    SECTION 2.05 Overadvances. The Agents and the Lenders have no obligation to
    make any Loan or to provide any Letter of Credit if an Overadvance would
    result. The Administrative Agent may, in its discretion, make Permitted
    Overadvances without the Consent of the Lenders and each Lender shall be
    bound thereby. Any Permitted Overadvances may constitute Swingline Loans.
    The making of any Permitted Overadvance is for the benefit of the Borrower;
    such Permitted Overadvances constitute Revolving Loans and Obligations. The
    making of any such Permitted Overadvances on any one occasion shall not
    obligate the Administrative Agent or any Lender to make or permit any
    Permitted Overadvances on any other occasion or to permit such Permitted
    Overadvances to remain outstanding.

    

    SECTION 2.06 Swingline LoansError! Bookmark not defined.

    The Swingline Lender is authorized by the Lenders, but is not obligated, to
    make Swingline Loans up to (i) $15,000,000 plus (ii) the Permitted
    Overadvance, in the aggregate outstanding at any time, consisting only of
    Prime Rate Loans, upon a notice of Borrowing received by the Administrative
    Agent and the Swingline Lender (which notice, at the Swingline Lender's
    discretion, may be submitted prior to 1:00 p.m., Boston time, on the
    Business Day on which such Swingline Loan is requested). Swingline Loans
    shall be subject to periodic settlement with the Lenders under Section 2.08
    below.

    

    Swingline Loans may be made only in the following circumstances: (A) for
    administrative convenience, the Swingline Lender may, but is not obligated
    to, make Swingline Loans in reliance upon the Borrower's actual or deemed
    representations under Section 4.02, that the applicable conditions for
    borrowing are satisfied or (B) for Permitted Overadvances. If the conditions
    for borrowing under Section 4.02 cannot be fulfilled, the Required Lenders
    may direct the Swingline Lender to, and the Swingline Lender thereupon
    shall, cease making Swingline Loans (other than Permitted Overadvances)
    until such conditions can be satisfied or are waived in accordance with
    Section 9.02 hereof. Unless the Required Lenders so direct the Swingline
    Lender, the Swingline Lender may, but is not obligated to, continue to make
    Swingline Loans notwithstanding that the conditions for borrowing under
    Section 4.02 cannot be fulfilled. No Swingline Loans shall be made pursuant
    to this subsection (b) if the aggregate outstanding amount of the Credit
    Extensions would exceed the lower of (i) $175,000,000 or any other amount to
    which the Commitments have then been increased or reduced by the Borrower
    pursuant to Sections 2.02 and 2.17, and (ii) (other than with respect to
    Permitted Overadvances) the then amount of the Borrowing Base.

    SECTION 2.07 Letters of Credit.

    Upon the terms and subject to the conditions herein set forth, the Borrower
    may request the Issuing Bank, at any time and from time to time after the
    date hereof and prior to the Termination Date, to issue, and subject to the
    terms and conditions contained herein, the Issuing Bank shall issue, for the
    account of the Borrower one or more Letters of Credit; provided that no
    Letter of Credit shall be issued if after giving effect to such issuance (i)
    the aggregate Letter of Credit Outstandings shall exceed $50,000,000, or
    (ii) the aggregate Credit Extensions would exceed the limitation set forth
    in Section 2.01(a)(i); and provided, further, that no Letter of Credit shall
    be issued if the Issuing Bank shall have received notice from the
    Administrative Agent or the Required Lenders that the conditions to such
    issuance have not been met.

    

    Each Standby Letter of Credit shall expire at or prior to the close of
    business on the earlier of (i) the date one (1) year after the date of the
    issuance of such Letter of Credit (or, in the case of any renewal or
    extension thereof, one (1) year after such renewal or extension) and
    (ii) the date that is five (5) Business Days prior to the Maturity Date,
    provided that each Standby Letter of Credit may, upon the request of the
    Borrower, include a provision whereby such Letter of Credit shall be renewed
    automatically for additional consecutive periods of twelve (12) months or
    less (but not beyond the date that is five (5) Business Days prior to the
    Maturity Date) unless the Issuing Bank notifies the beneficiary thereof at
    least thirty (30) days prior to the then-applicable expiration date that
    such Letter of Credit will not be renewed.

    

    Each Commercial Letter of Credit shall expire at or prior to the close of
    business on the earlier of (i) the date 180 days after the date of the
    issuance of such Commercial Letter of Credit and (ii) the date that is five
    (5) Business Days prior to the Maturity Date.

    

    Drafts drawn under each Letter of Credit shall be reimbursed by the Borrower
    in dollars on the same Business Day of any such drawing by paying to the
    Administrative Agent an amount equal to such drawing not later than
    12:00 noon, Boston time, on (i) the date that the Borrower shall have
    received notice of such drawing, if such notice is received prior to
    10:00 a.m., Boston time, on such date, or (ii) the Business Day immediately
    following the day that the Borrower receive such notice, if such notice is
    received after 10:00 a.m., Boston time, on the day of drawing, provided that
    the Borrower may, subject to the conditions to borrowing set forth herein,
    request in accordance with Section 2.04 that such payment be financed with a
    Revolving Loan consisting of a Prime Rate Loan or Swingline Loan in an
    equivalent amount and, to the extent so financed, the Borrower's obligation
    to make such payment shall be discharged and replaced by the resulting Prime
    Rate Loan or Swingline Loan. The Issuing Bank shall, promptly following its
    receipt thereof, examine all documents purporting to represent a demand for
    payment under a Letter of Credit. The Issuing Bank shall promptly notify the
    Administrative Agent and the Borrower by telephone (confirmed by telecopy)
    of such demand for payment and whether the Issuing Bank has made or will
    make payment thereunder, provided that any failure to give or delay in
    giving such notice shall not relieve the Borrower of its obligation to
    reimburse the Issuing Bank and the Lenders with respect to any such payment.

    

    If the Issuing Bank shall make any L/C Disbursement, then, unless the
    Borrower shall reimburse the Issuing Bank in full on the date such payment
    is made, the unpaid amount thereof shall bear interest, for each day from
    and including the date such payment is made to but excluding the date that
    the Borrower reimburses the Issuing Bank therefor, at the rate per annum
    then applicable to Prime Rate Loans, provided that, if the Borrower fails to
    reimburse such Issuing Bank when due pursuant to paragraph (d) of this
    Section, then Section 2.11 shall apply. Interest accrued pursuant to this
    paragraph shall be for the account of the Issuing Bank, except that interest
    accrued on and after the date of payment by any Lender pursuant to
    paragraph (g) of this Section to reimburse the Issuing Bank shall be for the
    account of such Lender to the extent of such payment.

    

    Immediately upon the issuance of any Letter of Credit by the Issuing Bank
    (or the amendment of a Letter of Credit increasing the amount thereof), and
    without any further action on the part of the Issuing Bank, the Issuing Bank
    shall be deemed to have sold to each Lender, and each such Lender shall be
    deemed unconditionally and irrevocably to have purchased from the Issuing
    Bank, without recourse or warranty, an undivided interest and participation,
    to the extent of such Lender's Commitment Percentage, in such Letter of
    Credit, each drawing thereunder and the obligations of the Borrower under
    this Agreement and the other Loan Documents with respect thereto. Upon any
    change in the Commitments pursuant to Sections 2.02 or 9.04, it is hereby
    agreed that with respect to all Letter of Credit Outstandings, there shall
    be an automatic adjustment to the participations hereby created to reflect
    the new Commitment Percentages of the assigning and assignee Lenders. Any
    action taken or omitted by the Issuing Bank under or in connection with a
    Letter of Credit, if taken or omitted in the absence of gross negligence or
    willful misconduct, shall not create for the Issuing Bank any resulting
    liability to any Lender.

    

    In the event that the Issuing Bank makes any L/C Disbursement and the
    Borrower shall not have reimbursed such amount in full to the Issuing Bank
    pursuant to this Section 2.07, the Issuing Bank shall promptly notify the
    Administrative Agent, which shall promptly notify each Lender of such
    failure, and each Lender shall promptly and unconditionally pay to the
    Administrative Agent for the account of the Issuing Bank the amount of such
    Lender's Commitment Percentage of such unreimbursed payment in dollars and
    in same day funds. If the Issuing Bank so notifies the Administrative Agent,
    and the Administrative Agent so notifies the Lenders prior to 11:00 a.m.,
    Boston time, on any Business Day, each such Lender shall make available to
    the Issuing Bank such Lender's Commitment Percentage of the amount of such
    payment on such Business Day in same day funds (or if such notice is
    received by the Lenders after 11:00 a.m., Boston time on the day of receipt,
    payment shall be made on the immediately following Business Day). If and to
    the extent such Lender shall not have so made its Commitment Percentage of
    the amount of such payment available to the Issuing Bank, such Lender agrees
    to pay to the Issuing Bank, forthwith on demand such amount, together with
    interest thereon, for each day from such date until the date such amount is
    paid to the Administrative Agent for the account of the Issuing Bank at the
    greater of the Federal Funds Effective Rate and a rate determined in good
    faith by the Administrative Agent in accordance with banking industry rules
    on interbank compensation. Each Lender agrees to fund its Commitment
    Percentage of such unreimbursed payment notwithstanding a failure to satisfy
    any applicable lending conditions or the provisions of Sections 2.01 or
    2.07, or the occurrence of the Termination Date. The failure of any Lender
    to make available to the Issuing Bank its Commitment Percentage of any
    payment under any Letter of Credit shall neither relieve any Lender of its
    obligation hereunder to make available to the Issuing Bank its Commitment
    Percentage of any payment under any Letter of Credit on the date required,
    as specified above, nor increase the obligation of such other Lender.
    Whenever any Lender has made payments to the Issuing Bank in respect of any
    reimbursement obligation for any Letter of Credit, such Lender shall be
    entitled to share ratably, based on its Commitment Percentage, in all
    payments and collections thereafter received on account of such
    reimbursement obligation.

    

    Whenever the Borrower desires that the Issuing Bank issue a Letter of Credit
    (or the amendment, renewal or extension of an outstanding Letter of Credit),
    the Borrower shall give to the Issuing Bank and the Administrative Agent at
    least two (2) Business Days' prior written (including telegraphic, telex,
    facsimile or cable communication) notice (or such shorter period as may be
    agreed upon in writing by the Issuing Bank and the Borrower) specifying the
    date on which the proposed Letter of Credit is to be issued, amended,
    renewed or extended (which shall be a Business Day), the stated amount of
    the Letter of Credit so requested, the expiration date of such Letter of
    Credit, the name and address of the beneficiary thereof, and the provisions
    thereof. If requested by the Issuing Bank, the Borrower shall also submit a
    letter of credit application on the Issuing Bank's standard form in
    connection with any request for the issuance, amendment, renewal or
    extension of a Letter of Credit.

    

    The obligations of the Borrower to reimburse the Issuing Bank for any L/C
    Disbursement shall be unconditional and irrevocable and shall be paid
    strictly in accordance with the terms of this Agreement under all
    circumstances, including, without limitation: (i) any lack of validity or
    enforceability of any Letter of Credit; (ii) the existence of any claim,
    setoff, defense or other right which the Borrower may have at any time
    against a beneficiary of any Letter of Credit or against the Issuing Bank or
    any of the Lenders, whether in connection with this Agreement, the
    transactions contemplated herein or any unrelated transaction; (iii) any
    draft, demand, certificate or other document presented under any Letter of
    Credit proving to be forged, fraudulent, invalid or insufficient in any
    respect or any statement therein being untrue or inaccurate in any respect;
    (iv) payment by the Issuing Bank of any Letter of Credit against
    presentation of a demand, draft or certificate or other document which does
    not comply with the terms of such Letter of Credit; (v) any other
    circumstance or happening whatsoever, whether or not similar to any of the
    foregoing, that might, but for the provisions of this Section, constitute a
    legal or equitable discharge of, or provide a right of setoff against, the
    Borrower's obligations hereunder; or (vi) the fact that any Event of Default
    shall have occurred and be continuing. None of the Administrative Agent, the
    Lenders, the Issuing Bank or any of their Affiliates shall have any
    liability or responsibility by reason of or in connection with the issuance
    or transfer of any Letter of Credit or any payment or failure to make any
    payment thereunder (irrespective of any of the circumstances referred to in
    the preceding sentence), or any error, omission, interruption, loss or delay
    in transmission or delivery of any draft, notice or other communication
    under or relating to any Letter of Credit (including any document required
    to make a drawing thereunder), any error in interpretation of technical
    terms or any consequence arising from causes beyond the control of the
    Issuing Bank, provided that the foregoing provisions of this subparagraph
    (i) shall not be construed to excuse the Issuing Bank from liability to the
    Borrower to the extent of any direct damages (as opposed to consequential
    damages, claims in respect of which are hereby waived by the Borrower to the
    extent permitted by Applicable Law) suffered by the Borrower that are caused
    by the Issuing Bank's failure to exercise care when determining whether
    drafts and other documents presented under a Letter of Credit comply with
    the terms thereof. The parties hereto expressly agree that, in the absence
    of gross negligence or willful misconduct on the part of the Issuing Bank
    (as finally determined by a court of competent jurisdiction), the Issuing
    Bank shall be deemed to have exercised care in each such determination. In
    furtherance of the foregoing and without limiting the generality thereof,
    the parties agree that, with respect to documents presented that appear on
    their face to be in compliance with the terms of a Letter of Credit, the
    Issuing Bank may, in its sole discretion, either accept and make payment
    upon such documents without responsibility for further investigation,
    regardless of any notice or information to the contrary, or refuse to accept
    and make payment upon such documents if such documents are not in strict
    compliance with the terms of such Letter of Credit.

    

    If any Event of Default shall occur and be continuing, on the Business Day
    that the Borrower receives notice from the Administrative Agent or the
    Required Lenders demanding the deposit of cash collateral pursuant to this
    paragraph, the Borrower shall deposit in the Cash Collateral Account an
    amount in cash equal to 103% of the Letter of Credit Outstandings as of such
    date plus any accrued and unpaid interest thereon. Each such deposit shall
    be held by the Collateral Agent as collateral for the payment and
    performance of the Obligations of the Borrower under this Agreement. The
    Collateral Agent shall have exclusive dominion and control, including the
    exclusive right of withdrawal, over such Cash Collateral Account. Other than
    any interest earned on the investment of such deposits, which investments
    shall be made at the option and sole discretion of the Collateral Agent at
    the request of the Borrower and at the Borrower's risk and expense, such
    deposits shall not bear interest. Interest or profits, if any, on such
    investments shall accumulate in such account. Moneys in such Cash Collateral
    Account shall be applied by the Collateral Agent to reimburse the Issuing
    Bank for payments on account of drawings under Letters of Credit for which
    it has not been reimbursed and, to the extent not so applied, shall be held
    first for the satisfaction of the reimbursement obligations of the Borrower
    for the Letter of Credit Outstandings at such time and thereafter be applied
    to satisfy other Obligations of the Borrower under this Agreement.

    SECTION 2.08 Settlements Amongst Lenders

    The Swingline Lender may (but shall not be obligated to), at any time, on
    behalf of the Borrower (which hereby authorizes the Swingline Lender to act
    on its behalf in that regard) request the Administrative Agent to cause the
    Lenders to make a Revolving Loan (which shall be a Prime Rate Loan) in an
    amount equal to such Lender's Commitment Percentage of the outstanding
    amount of Swingline Loans made in accordance with Section 2.06, which
    request may be made regardless of whether the conditions set forth in
    Article IV have been satisfied. Upon such request, each Lender shall make
    available to the Administrative Agent the proceeds of such Revolving Loan
    for the account of the Swingline Lender. If the Swingline Lender requires a
    Revolving Loan to be made by the Lenders and the request therefor is
    received prior to 12:00 Noon, Boston time, on a Business Day, such transfers
    shall be made in immediately available funds no later than 3:00 p.m., Boston
    time, that day; and, if the request therefor is received after 12:00 Noon,
    Boston time, then no later than 3:00 p.m., Boston time, on the next Business
    Day. The obligation of each Lender to transfer such funds is irrevocable,
    unconditional and without recourse to or warranty by the Administrative
    Agent or the Swingline Lender. If and to the extent any Lender shall not
    have so made its transfer to the Administrative Agent, such Lender agrees to
    pay to the Administrative Agent, forthwith on demand such amount, together
    with interest thereon, for each day from such date until the date such
    amount is paid to the Administrative Agent at the greater of the Federal
    Funds Effective Rate and a rate determined in good faith by the
    Administrative Agent in accordance with banking industry rules on interbank
    compensation.

    

    The amount of each Lender's Commitment Percentage of outstanding Revolving
    Loans (excluding Swingline Loans) shall be computed weekly (or more
    frequently in the Administrative Agent's discretion) and shall be adjusted
    upward or downward based on all Revolving Loans (excluding Swingline Loans)
    and repayments of Revolving Loans (excluding Swingline Loans) received by
    the Administrative Agent as of 3:00 p.m., Boston time, on the first Business
    Day following the end of the period specified by the Administrative Agent
    (such date, the "Settlement Date").

    

    The Administrative Agent shall deliver to each of the Lenders promptly after
    the Settlement Date a summary statement of the amount of outstanding
    Revolving Loans (excluding Swingline Loans) for the period and the amount of
    repayments received for the period. As reflected on the summary statement,
    each Lender shall transfer to the Administrative Agent (as provided below),
    or the Administrative Agent shall transfer to each Lender, such amounts as
    are necessary to insure that, after giving effect to all such transfers, the
    amount of Revolving Loans made by each Lender with respect to Revolving
    Loans (excluding Swingline Loans) shall be equal to such Lender's applicable
    Commitment Percentage of Revolving Loans (excluding Swingline Loans)
    outstanding as of such Settlement Date. If the summary statement requires
    transfers to be made to the Administrative Agent by the Lenders and is
    received prior to 12:00 Noon, Boston time, on a Business Day, such transfers
    shall be made in immediately available funds no later than 3:00 p.m., Boston
    time, that day; and, if received after 12:00 Noon, Boston time, then no
    later than 3:00 p.m., Boston time, on the next Business Day. The obligation
    of each Lender to transfer such funds is irrevocable, unconditional and
    without recourse to or warranty by the Administrative Agent. If and to the
    extent any Lender shall not have so made its transfer to the Administrative
    Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
    demand such amount, together with interest thereon, for each day from such
    date until the date such amount is paid to the Administrative Agent at the
    greater of the Federal Funds Effective Rate and a rate determined in good
    faith by the Administrative Agent in accordance with banking industry rules
    on interbank compensation.

    SECTION 2.09 Notes; Repayment of Loans.

    The Loans made by each Lender (and to the Swingline Lender, with respect to
    Swingline Loans) shall be evidenced by a Note duly executed on behalf of the
    Borrower, dated the Closing Date, in substantially the form attached hereto
    as Exhibit B-1 or B-2, as applicable, payable to the order of each such
    Lender (or the Swingline Lender, as applicable) in an aggregate principal
    amount equal to such Lender's Commitment (or, in the case of the Note
    evidencing the Swingline Loans, $15,000,000).

    

    The outstanding principal balance of all Swingline Loans shall be repaid on
    the earlier of the Termination Date or on the date otherwise requested by
    the Swingline Lender in accordance with the provisions of Section 2.08(a).
    The outstanding principal balance of all other Obligations shall be payable
    on the Termination Date (subject to earlier repayment as provided below).
    Each Note shall bear interest from the date thereof on the outstanding
    principal balance thereof as set forth in this Article II. Each Lender is
    hereby authorized by the Borrower to endorse on a schedule attached to each
    Note delivered to such Lender (or on a continuation of such schedule
    attached to such Note and made a part thereof), or otherwise to record in
    such Lender's internal records, an appropriate notation evidencing the date
    and amount of each Loan from such Lender, each payment and prepayment of
    principal of any such Loan, each payment of interest on any such Loan and
    the other information provided for on such schedule; provided, however, that
    the failure of any Lender to make such a notation or any error therein shall
    not affect the obligation of the Borrower to repay the Loans made by such
    Lender in accordance with the terms of this Agreement and the applicable
    Notes.

    

    Upon receipt of an affidavit of a Lender as to the loss, theft, destruction
    or mutilation of such Lender's Note and upon cancellation of such Note, the
    Borrower will issue, in lieu thereof, a replacement Note in favor of such
    Lender, in the same principal amount thereof and otherwise of like tenor.

    SECTION 2.10 Interest on Loans.

    Subject to Section 2.11, each Prime Rate Loan shall bear interest (computed
    on the basis of the actual number of days elapsed over a year of 360 days)
    at a rate per annum that shall be equal to the then Prime Rate, plus the
    Applicable Margin for Prime Rate Loans.

    

    Subject to Section 2.11, each Eurodollar Loan shall bear interest (computed
    on the basis of the actual number of days elapsed over a year of 360 days)
    at a rate per annum equal, during each Interest Period applicable thereto,
    to the Adjusted Eurodollar Rate for such Interest Period, plus the
    Applicable Margin for Eurodollar Loans.

    

    Accrued interest on all Loans shall be payable in arrears on each Interest
    Payment Date applicable thereto, at maturity (whether by acceleration or
    otherwise), after such maturity on demand and (with respect to Eurodollar
    Loans) upon any repayment or prepayment thereof (on the amount prepaid).

    SECTION 2.11 Default Interest.

    Effective upon the occurrence of any Event of Default and at all times
    thereafter while such Event of Default is continuing, at the option of the
    Administrative Agent or upon the direction of the Required Lenders, interest
    shall accrue on all outstanding Loans (including Swingline Loans) (after as
    well as before judgment, as and to the extent permitted by law) at a rate
    per annum (computed on the basis of the actual number of days elapsed over a
    year of 360 days) equal to the rate (including the Applicable Margin for
    Loans) in effect from time to time plus 2.00% per annum, and such interest
    shall be payable on demand.

    SECTION 2.12 Certain Fees.

    The Borrower shall pay to the Administrative Agent, for the account of the
    Administrative Agent, the fees set forth in the Fee Letter as and when
    payment of such fees are due as therein set forth.

    SECTION 2.13 Unused Commitment Fee.

    Each Lender shall be paid the Line Fee at the times and in the manner set
    forth below. The Borrower shall pay to the Administrative Agent for the
    account of the Lenders, a commitment fee (the "Commitment Fee") equal to
    0.375% per annum (on the basis of actual days elapsed in a year of 360 days)
    of the average daily balance of the Unused Commitment for each day
    commencing on and including the Closing Date and ending on but excluding the
    Termination Date. The Commitment Fee so accrued in any calendar month shall
    be payable on the first Business Day of the immediately succeeding calendar
    month, except that all Commitment Fees so accrued as of the Termination Date
    shall be payable on the Termination Date. If the Commitment Fee actually
    paid by the Borrower is insufficient to pay the Line Fee due the Lenders,
    the deficiency shall be paid to the Lenders by the Swingline Lender from its
    own funds (and the Borrower shall have no liability with respect thereto).
    The Administrative Agent shall pay the Commitment Fee (and any amounts
    payable by the Swingline Lender hereunder) to the Lenders based upon their
    Commitment Percentages of the aggregate Line Fee due to all Lenders;
    provided that for purposes of calculating the share of any Person which is
    both the Swingline Lender and a Lender, such Person's share shall be equal
    to the difference between (i) such Person's Commitment, and (ii) the sum of
    (A) such Person's Commitment Percentage of the principal amount of Revolving
    Loans then outstanding (including the principal amount of Swingline Loans
    then outstanding), and (B) such Person's Commitment Percentage of the then
    Letter of Credit Outstandings.

    SECTION 2.14 Letter of Credit Fees.

    The Borrower shall pay the Administrative Agent, for the account of the
    Lenders, on the first day of each calendar quarter, in arrears, a fee (each,
    a "Letter of Credit Fee") equal to the following per annum percentages of
    the average face amount of the following categories of Letters of Credit
    outstanding during the subject quarter:

    

    Standby Letters of Credit: At a per annum rate equal to the then Applicable
    Margin for Eurodollar Loans.
    
    
    
    Commercial Letters of Credit: At a per annum rate equal to the then
    Applicable Margin for Eurodollar Loans minus 0.50%.
    
    
    
    After the occurrence and during the continuance of an Event of Default, at
    the option of the Administrative Agent or upon the direction of the Required
    Lenders, the Letter of Credit Fee shall be increased by an amount equal to
    two percent (2%) per annum

 e. The Borrower shall pay to the Administrative Agent, for the account of the
    Issuing Bank, and in addition to all Letter of Credit Fees otherwise
    provided for hereunder, the Fronting Fee on the first day of each calendar
    quarter, in arrears and such other fees and charges in connection with the
    issuance, negotiation, settlement, amendment and processing of each Letter
    of Credit issued by the Issuing Bank as are customarily imposed by the
    Issuing Bank from time to time in connection with letter of credit
    transactions.

 f. All Letter of Credit Fees shall be calculated on the basis of a 360-day year
    and actual days elapsed.

    SECTION 2.15 Early Termination Fee.

    In the event that the Termination Date occurs, for any reason, prior to the
    Maturity Date, (other than by virtue of the Borrower's refinancing of the
    Obligations with Fleet, FRF or any of their Affiliates), or in the event
    that, pursuant to Section 2.17 hereof, the Total Commitments are reduced to
    an amount less than $125,000,000, the Borrower shall pay to the
    Administrative Agent, for the benefit of the Lenders, a fee (the "Early
    Termination Fee") in an amount equal to (a) one-half of one percent (0.50%)
    of the then Total Commitments (before giving effect to such termination or
    reduction) if such Termination Date or reduction occurs on or before August
    21, 2006, and (b) one-quarter of one percent (0.25%) of the then Total
    Commitments (before giving effect to such termination or reduction) if such
    Termination Date or reduction occurs after August 21, 2006 but on or before
    August 21, 2007. The Early Termination Fee shall be payable in full on such
    Termination Date and/or the date(s) of such reduction, as applicable. No
    Early Termination Fee shall be incurred by the Borrower for any termination
    occurring after August 21, 2007.

    

    SECTION 2.16 Nature of Fees.

    

    All fees shall be paid on the dates due, in immediately available funds, to
    the Administrative Agent, for the respective accounts of the Administrative
    Agent, the Issuing Bank, and the Lenders, as provided herein. All fees shall
    be fully earned on the date when due and shall not be refundable under any
    circumstances.

    

    SECTION 2.17 Termination or Reduction of Commitments.

    

    Upon at least three (3) Business Days' prior written notice to the
    Administrative Agent, the Borrower may, at any time, in whole permanently
    terminate, or from time to time in part permanently reduce, the Commitments.
    Each such reduction shall be in the principal amount of $5,000,000 or any
    integral multiple of $1,000,000 in excess thereof. Each such reduction or
    termination shall (i) be applied ratably to the Commitments of each Lender
    and (ii) be irrevocable when given. At the effective time of each such
    reduction or termination, the Borrower shall pay to the Administrative Agent
    for application as provided herein (i) all Commitment Fees accrued on the
    amount of the Commitments so terminated or reduced through the date thereof,
    (ii) any Early Termination Fee then due and payable, and (iii) any amount by
    which the Credit Extensions outstanding on such date exceed the amount to
    which the Commitments are to be reduced effective on such date, in each case
    pro rata based on the amount prepaid.

    

    SECTION 2.18 Alternate Rate of Interest.

    

    If prior to the commencement of any Interest Period for a Eurodollar
    Borrowing:

    

    the Administrative Agent determines (which determination shall be conclusive
    absent manifest error) that adequate and reasonable means do not exist for
    ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

    

    the Administrative Agent is advised by the Required Lenders that, as a
    result of a Change in Law after the Closing Date, the Adjusted Eurodollar
    Rate for such Interest Period will not adequately and fairly reflect the
    cost to such Lenders of making or maintaining their Loans included in such
    Borrowing for such Interest Period;

    

    then the Administrative Agent shall give notice thereof to the Borrower and
    the Lenders by telephone or telecopy as promptly as practicable thereafter
    and, until the Administrative Agent notifies the Borrower and the Lenders
    that the circumstances giving rise to such notice no longer exist, (i) any
    Borrowing Request that requests the conversion of any Borrowing to, or
    continuation of any Borrowing as, a Eurodollar Borrowing shall be
    ineffective and (ii) if any Borrowing Request requests a Eurodollar
    Borrowing, such Borrowing shall be made as a Borrowing of Prime Rate Loans.

    

    SECTION 2.19 Conversion and Continuation of Loans.

    

    The Borrower shall have the right at any time, on three (3) Business Days'
    prior irrevocable notice to the Administrative Agent (which notice, to be
    effective, must be received by the Administrative Agent not later than 1:00
    p.m., Boston time, on the third Business Day preceding the date of any
    conversion), (x) to convert any outstanding Borrowings of Loans (but in no
    event Swingline Loans) of one Type (or a portion thereof) to a Borrowing of
    Loans of the other Type or (y) to continue an outstanding Borrowing of
    Eurodollar Loans for an additional Interest Period, subject to the
    following:

    

    no Borrowing of Loans may be converted into, or continued as, Eurodollar
    Loans at any time when an Event of Default has occurred and is continuing;

    

    if less than a full Borrowing of Loans is converted, such conversion shall
    be made pro rata among the Lenders based upon their Commitment Percentages
    in accordance with the respective principal amounts of the Loans comprising
    such Borrowing held by such Lenders immediately prior to such conversion;

    

    the aggregate principal amount of Loans being converted into or continued as
    Eurodollar Loans shall be in an integral of $500,000 and at least
    $1,000,000;

    

    each Lender shall effect each conversion by applying the proceeds of its new
    Eurodollar Loan or Prime Rate Loan, as the case may be, to its Loan being so
    converted;

    

    the Interest Period with respect to a Borrowing of Eurodollar Loans effected
    by a conversion or in respect to the Borrowing of Eurodollar Loans being
    continued as Eurodollar Loans shall commence on the date of conversion or
    the expiration of the current Interest Period applicable to such continuing
    Borrowing, as the case may be;

    

    a Borrowing of Eurodollar Loans may be converted only on the last day of an
    Interest Period applicable thereto;

    

    each request for a conversion or continuation of a Borrowing of Eurodollar
    Loans which fails to state an applicable Interest Period shall be deemed to
    be a request for an Interest Period of one (1) month; and

    

    no more than six (6) Borrowings of Eurodollar Loans may be outstanding at
    any time.

    

    If the Borrower does not give notice to convert any Borrowing of Eurodollar
    Loans, or does not give notice to continue, or does not have the right to
    continue, any Borrowing as Eurodollar Loans, in each case as provided above,
    such Borrowing shall automatically be converted to a Borrowing of Prime Rate
    Loans at the expiration of the then-current Interest Period. The
    Administrative Agent shall, after it receives notice from the Borrower,
    promptly give each Lender notice of any conversion, in whole or part, of any
    Loan made by such Lender.

    

    SECTION 2.20 Mandatory Prepayment; Commitment Termination; Cash Collateral.

    

    The outstanding Obligations shall be subject to mandatory prepayment as
    follows:

    

    If at any time the amount of the Credit Extensions exceeds the lower of (i)
    the then amount of the Commitments and (ii) the then amount of the Borrowing
    Base, the Borrower will immediately upon notice from the Administrative
    Agent (A) prepay the Loans in an amount necessary to eliminate such excess,
    and (B) if, after giving effect to the prepayment in full of all outstanding
    Loans such excess has not been eliminated, deposit cash into the Cash
    Collateral Account in an amount equal to 103% of the Letters of Credit
    Outstanding.

    

    The Revolving Loans shall be repaid in accordance with the provisions of
    Section 2.24 hereof.

    

    Subject to the provisions of Sections 2.20(a) and (b), outstanding Prime
    Rate Loans shall be prepaid before outstanding Eurodollar Loans are prepaid.
    Each partial prepayment of Eurodollar Loans shall be in an integral multiple
    of $500,000. No prepayment of Eurodollar Loans shall be permitted pursuant
    to this Section 2.20 other than on the last day of an Interest Period
    applicable thereto, unless the Borrower simultaneously reimburses the
    Lenders for all "Breakage Costs" (as defined in Section 2.21(b) below)
    associated therewith. In order to avoid such Breakage Costs, as long as no
    Event of Default has occurred and is continuing, at the request of the
    Borrower, the Administrative Agent shall hold all amounts required to be
    applied to Eurodollar Loans in the Cash Collateral Account and will apply
    such funds to the applicable Eurodollar Loans at the end of the then pending
    Interest Period therefor and such Eurodollar Loans shall continue to bear
    interest at the rate set forth in Section 2.10 until the amounts in the Cash
    Collateral Account have been so applied (provided that the foregoing shall
    in no way limit or restrict the Agents' rights upon the subsequent
    occurrence of an Event of Default). No partial prepayment of a Borrowing of
    Eurodollar Loans shall result in the aggregate principal amount of the
    Eurodollar Loans remaining outstanding pursuant to such Borrowing being less
    than $1,000,000. Except as provided in Section 2.17, any prepayment of the
    Revolving Loans shall not permanently reduce the Commitments.

    

    All amounts required to be applied to all Loans hereunder (other than
    Swingline Loans) shall be applied ratably in accordance with each Lender's
    Commitment Percentage.

    

    Upon the Termination Date, the Commitments and the credit facility provided
    hereunder shall be terminated in full and the Borrower shall pay, in full
    and in cash, all outstanding Loans and all other outstanding Obligations.

    

    SECTION 2.21 Optional Prepayment of Loans; Reimbursement of Lenders.

    

    The Borrower shall have the right at any time and from time to time to
    prepay outstanding Loans in whole or in part, (x) with respect to Eurodollar
    Loans, upon at least two (2) Business Days' prior written, telex or
    facsimile notice to the Administrative Agent prior to 1:00 p.m., Boston
    time, and (y) with respect to Prime Rate Loans, on the same Business Day if
    written, telex or facsimile notice is received by the Administrative Agent
    prior to 1:00 p.m., Boston time, subject to the following limitations:

    

    Subject to Section 2.24, all prepayments shall be paid to the Administrative
    Agent for application, first, to the prepayment of outstanding Swingline
    Loans, second, to the prepayment of other outstanding Loans ratably in
    accordance with each Lender's Commitment Percentage, and third, to the
    funding of a cash collateral deposit in the Cash Collateral Account in an
    amount equal to 103% of all Letter of Credit Outstandings.
    
    
    
    Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
    before outstanding Eurodollar Loans are prepaid. Each partial prepayment of
    Eurodollar Loans shall be in an integral multiple of $500,000. No prepayment
    of Eurodollar Loans shall be permitted pursuant to this Section 2.21 other
    than on the last day of an Interest Period applicable thereto, unless the
    Borrower simultaneously reimburses the Lenders for all "Breakage Costs" (as
    defined in Section 2.21(b) below) associated therewith. No partial
    prepayment of a Borrowing of Eurodollar Loans shall result in the aggregate
    principal amount of the Eurodollar Loans remaining outstanding pursuant to
    such Borrowing being less than $1,000,000.
    
    
    
    Each notice of prepayment shall specify the prepayment date, the principal
    amount and Type of the Loans to be prepaid and, in the case of Eurodollar
    Loans, the Borrowing or Borrowings pursuant to which such Loans were made.
    Each notice of prepayment shall be irrevocable and shall commit the Borrower
    to prepay such Loan by the amount and on the date stated therein. The
    Administrative Agent shall, promptly after receiving notice from the
    Borrower hereunder, notify each Lender of the principal amount and Type of
    the Loans held by such Lender which are to be prepaid, the prepayment date
    and the manner of application of the prepayment.

 a. The Borrower shall reimburse each Lender on demand for any loss incurred or
    to be incurred by it in the reemployment of the funds released (i) resulting
    from any prepayment (for any reason whatsoever, including, without
    limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
    after, the occurrence of an Event of Default) of any Eurodollar Loan
    required or permitted under this Agreement, if such Loan is prepaid other
    than on the last day of the Interest Period for such Loan or (ii) in the
    event that after the Borrower delivers a notice of borrowing under Section
    2.04 in respect of Eurodollar Loans, such Loans are not made on the first
    day of the Interest Period specified in such notice of borrowing for any
    reason other than a breach by such Lender of its obligations hereunder or
    the delivery of any notice pursuant to Section 2.18. Such loss shall be the
    amount as reasonably determined by such Lender as the excess, if any, of (A)
    the amount of interest which would have accrued to such Lender on the amount
    so paid or not borrowed at a rate of interest equal to the Adjusted
    Eurodollar Rate for such Loan, for the period from the date of such payment
    or failure to borrow to the last day (x) in the case of a payment or
    refinancing with Prime Rate Loans other than on the last day of the Interest
    Period for such Loan, of the then current Interest Period for such Loan or
    (y) in the case of such failure to borrow, of the Interest Period for such
    Loan which would have commenced on the date of such failure to borrow, over
    (B) the amount of interest which would have accrued to such Lender on such
    amount by investing such amount in United States Treasury securities (bills
    on a discounted basis shall be converted to a bond equivalent) with a
    maturity date closest to the last day of the applicable Interest Period
    (collectively, "Breakage Costs"). Any Lender demanding reimbursement for
    such loss shall deliver to the Borrower from time to time one or more
    certificates setting forth the amount of such loss as determined by such
    Lender and setting forth in reasonable detail the manner in which such
    amount was determined.

 b. In the event the Borrower fails to prepay any Loan on the date specified in
    any prepayment notice delivered pursuant to Section 2.21(a), the Borrower on
    demand by any Lender shall pay to the Administrative Agent for the account
    of such Lender any amounts required to compensate such Lender for any loss
    incurred by such Lender as a result of such failure to prepay, including,
    without limitation, any loss, cost or expenses incurred by reason of the
    acquisition of deposits or other funds by such Lender to fulfill deposit
    obligations incurred in anticipation of such prepayment. Any Lender
    demanding such payment shall deliver to the Borrower from time to time one
    or more certificates setting forth the amount of such loss as determined by
    such Lender and setting forth in reasonable detail the manner in which such
    amount was determined.

 c. Whenever any partial prepayment of Loans are to be applied to Eurodollar
    Loans, such Eurodollar Loans shall be prepaid in the chronological order of
    their Interest Payment Dates.

    SECTION 2.22 Maintenance of Loan Account; Statements of Account.

    The Administrative Agent shall maintain an account on its books in the name
    of the Borrower (the "Loan Account") which will reflect (i) all Swingline
    Loans, all Revolving Loans and other advances made by the Lenders to the
    Borrower or for the Borrower's account, (ii) all L/C Disbursements, fees and
    interest that have become payable as herein set forth, and (iii) any and all
    other Obligations that have become payable.

    The Loan Account will be credited with all amounts received by the
    Administrative Agent from the Borrower or otherwise for the Borrower's
    account, including all amounts received in the FRF Concentration Account
    from the Blocked Account Banks, and the amounts so credited shall be applied
    as set forth in Section 2.24(a) or Section 6.03 of the Security Agreement or
    Facility Guarantors' security agreement, as applicable. After the end of
    each calendar month, the Administrative Agent shall send to the Borrower a
    statement accounting for the charges, loans, advances and other transactions
    occurring among and between the Administrative Agent, the Lenders and the
    Borrower during that month. The monthly statements shall, absent manifest
    error, be final, conclusive and binding on the Borrower, unless otherwise
    objected to in writing by the Borrower within fifteen (15) days after
    receipt of the monthly statement.

    

    SECTION 2.23 Cash Receipts.

    

    Annexed hereto as Schedule 2.23(a) is a list of all present DDAs, which
    Schedule includes, with respect to each depository (i) the name and address
    of that depository; (ii) the account number(s) maintained with such
    depository; and (iii) to the extent known, a contact person at such
    depository.

    

    Annexed hereto as Schedule 2.23(b) is a list describing all arrangements to
    which the Borrower is a party with respect to the payment to the Borrower of
    the proceeds of all credit card charges for sales by the Borrower.

    

    The Borrower shall (i) deliver to the Administrative Agent notifications
    executed on behalf of the Borrower to each depository institution with which
    any DDA is maintained in form satisfactory to the Administrative Agent, of
    the Administrative Agent's interest in such DDA (each, a "DDA Notification")
    within thirty (30) days after the Closing Date, and (ii) deliver to the
    Administrative Agent on the Closing Date notifications to each of the
    Borrower's credit card clearinghouses and processors of notice in form
    satisfactory to the Administrative Agent, (each, a "Credit Card
    Notification"), and (iii) within thirty (30) days after the Closing Date,
    enter into agency agreements with the banks maintaining the deposit accounts
    identified on Schedule 2.23(c) (collectively, the "Blocked Accounts"), which
    agreements (the "Blocked Account Agreements") shall be in form and substance
    satisfactory to the Administrative Agent. The DDA Notifications, Credit Card
    Notifications and Blocked Account Agreements shall require, after the
    occurrence and during the continuance of a Cash Dominion Event, the sweep on
    each Business Day of all available cash receipts from the sale of Inventory
    and other assets, all collections of Accounts, all Net Proceeds, and all
    other cash payments received by the Borrower from any Person or from any
    source or on account of any sale or other transaction or event (all such
    cash receipts and collections, "Cash Receipts"), to a concentration account
    maintained by the Collateral Agent at Fleet (the "FRF Concentration
    Account"). In that regard, after the occurrence and during the continuance
    of a Cash Dominion Event, the Borrower shall cause the ACH or wire transfer
    to a Blocked Account or to the FRF Concentration Account, no less frequently
    than daily (and whether or not there is then an outstanding balance in the
    Loan Account) of (A) the then contents of each DDA, each such transfer to be
    net of any minimum balance, not to exceed $5,000, as may be required to be
    maintained in the subject DDA by the bank at which such DDA is maintained;
    and (B) the proceeds of all credit card charges not otherwise provided for
    pursuant hereto. Further, after the occurrence and during the continuance of
    a Cash Dominion Event, whether or not any Obligations are then outstanding,
    the Borrower shall cause the ACH or wire transfer to the FRF Concentration
    Account, no less frequently than daily, of the then entire ledger balance of
    each Blocked Account, net of such minimum balance, not to exceed $5,000, as
    may be required to be maintained in the subject Blocked Account by the bank
    at which such Blocked Account is maintained. In the event that,
    notwithstanding the provisions of this Section 2.23, after the occurrence
    and during the continuance of a Cash Dominion Event, the Borrower receives
    or otherwise has dominion and control of any such proceeds or collections,
    such proceeds and collections shall be held in trust by the Borrower for the
    Administrative Agent and shall not be commingled with any of the Borrower's
    other funds or deposited in any account of the Borrower and shall, within
    one (1) Business Day after receipt, either be deposited into a Blocked
    Account or the FRF Concentration Account, or dealt with in such other
    fashion as the Borrower may be instructed by the Administrative Agent. For
    purposes of clarity, until a Cash Dominion Event has occurred and has not
    been discontinued, the Borrower shall have full control and dominion over,
    and may use, any and all cash and Cash Receipts as the Borrower may
    determine in its sole discretion and shall not be required to deposit or
    transfer, or cause to be deposited or transferred, any cash or Cash Receipts
    into the FRF Concentration Account.

    

    The Borrower shall accurately report to the Administrative Agent all amounts
    deposited in the Blocked Accounts to ensure the proper transfer of funds as
    set forth above. If at any time after the occurrence and during the
    continuance of a Cash Dominion Event, any cash or cash equivalents owned by
    the Borrower are deposited to any account, or held or invested in any
    manner, otherwise than in a Blocked Account that is subject to a Blocked
    Account Agreement, the Administrative Agent shall require the Borrower to
    close such account and have all funds therein transferred to an account
    maintained by the Administrative Agent at Fleet and all future deposits made
    to a Blocked Account which is subject to a Blocked Account Agreement.

    

    The Borrower may close DDAs upon prior written notice to the Administrative
    Agent and may open new DDAs by providing the Administrative Agent written
    notice thereof, together with a copy of the appropriate DDA Notification for
    the new depository consistent with the provisions of this Section 2.23 and
    otherwise satisfactory to the Administrative Agent. The Borrower may close a
    Blocked Account upon prior written notice to the Administrative Agent,
    together with written confirmation that the funds in the closed Blocked
    Account have been, or are then being, transferred to another Blocked Account
    and may open new Blocked Accounts by providing the Administrative Agent
    written notice thereof, together with a Blocked Account Agreement with the
    new depository consistent with the provisions of this Section 2.23 and
    otherwise satisfactory to the Administrative Agent.

    

    The Borrower may also maintain with the Administrative Agent at Fleet one or
    more disbursement accounts (the "Fleet Disbursement Accounts") to be used by
    the Borrower for disbursements and payments (including payroll) in the
    ordinary course of business or as otherwise permitted hereunder. The only
    Disbursement Accounts as of the Closing Date are those described in Schedule
    2.23(f).

    

    The FRF Concentration Account is, and shall remain, under the sole dominion
    and control of the Collateral Agent. The Borrower acknowledges and agrees
    that (i) the Borrower has no right of withdrawal from the FRF Concentration
    Account, (ii) the funds on deposit in the FRF Concentration Account shall
    continue to be collateral security for all of the Obligations and (iii) the
    funds on deposit in the FRF Concentration Account shall be applied as
    provided in Section 2.24(a).

    

    SECTION 2.24 Application of Payments.

    

    As long as the Obligations have not been accelerated, all amounts received
    in the FRF Concentration Account from any source, including the Blocked
    Account Banks, and all prepayments made by the Borrower shall be applied in
    the following order: first, to pay interest due and payable on Credit
    Extensions and to pay fees and expense reimbursements and indemnification
    then due and payable to the Administrative Agent, FSI, the Issuing Bank, the
    Collateral Agent, and the Lenders (other than fees, expenses and
    indemnifications relating to Obligations described in clause SIXTH of this
    Section 2.24(a)); second to repay outstanding Swingline Loans; third, to
    repay other outstanding Revolving Loans that are Prime Rate Loans and all
    outstanding reimbursement obligations under Letters of Credit; fourth, to
    repay outstanding Revolving Loans that are Eurodollar Loans and all Breakage
    Costs due in respect of such repayment pursuant to Section 2.21(b) or, at
    the Borrower's option (if no Event of Default has occurred and is then
    continuing), to fund a cash collateral deposit to the Cash Collateral
    Account sufficient to pay, and with direction to pay, all such outstanding
    Eurodollar Loans on the last day of the then-pending Interest Period
    therefor; fifth if an Event of Default then exists, to fund a cash
    collateral deposit in the Cash Collateral Account in an amount equal to 103%
    of all Letter of Credit Outstandings; sixth, to pay all other Obligations
    that are then outstanding and then due and payable, including without
    limitation, all Obligations arising out of any cash management, depository,
    investment, letter of credit, Hedging Agreement, or other banking or
    financial services provided by FRF or Fleet. If all Obligations are paid and
    Letters of Credit Outstandings cash collateralized, any excess amounts shall
    be deposited in a separate cash collateral account, and as long as no Event
    of Default then exists, shall be released to the Borrower upon the request
    of the Borrower and utilized by the Borrower prior to any further Revolving
    Loans being made. Any other amounts received by the Administrative Agent,
    the Issuing Bank, the Collateral Agent, or any Lender as contemplated by
    Sections 2.17, 2.20, 2.21 and 2.23 shall also be applied in the order set
    forth above in this Section 2.24.

    

    All credits against the Obligations shall be conditioned upon final payment
    to the Administrative Agent of the items giving rise to such credits and
    shall be subject to one (1) Business Day's clearance and collection. If any
    item deposited to the FRF Concentration Account and credited to the Loan
    Account is dishonored or returned unpaid for any reason, whether or not such
    return is rightful or timely, the Administrative Agent shall have the right
    to reverse such credit and charge the amount of such item to the Loan
    Account and the Borrower shall indemnify the Administrative Agent, the
    Collateral Agent, the Issuing Bank and the Lenders against all claims and
    losses resulting from such dishonor or return.

 

SECTION 2.25 Increased Costs.



(a) If any Change in Law shall:



impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted Eurodollar Rate) or the Issuing
Bank; or



impose on any Lender or the Issuing Bank or the London interbank market any
other condition (not including, for the avoidance of doubt, any condition with
respect to Taxes, which shall only give rise to additional payments to the
extent provided by Section 2.28) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.



(b) If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender's or the
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Bank's policies and the
policies of such Lender's or the Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.



(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts were determined shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.



(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation.



SECTION 2.26 Change in Legality.



(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Lender to make
or maintain a Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to a Eurodollar Loan or (y) at any time any
Lender reasonably determines that the making or continuance of any of its
Eurodollar Loans has become impracticable as a result of a contingency occurring
after the date hereof which adversely affects the London interbank market or the
position of such Lender in the London interbank market, then, by written notice
to the Borrower, such Lender may (i) declare that Eurodollar Loans will not
thereafter be made by such Lender hereunder, whereupon any request by the
Borrower for a Eurodollar Borrowing shall, as to such Lender only, be deemed a
request for a Prime Rate Loan unless such declaration shall be subsequently
withdrawn; and (ii) require that all outstanding Eurodollar Loans made by it be
converted to Prime Rate Loans, in which event all such Eurodollar Loans shall be
automatically converted to Prime Rate Loans as of the effective date of such
notice as provided in paragraph (b) below. In the event any Lender shall
exercise its rights under clause (i) or (ii) of this paragraph (a), all payments
and prepayments of principal which would otherwise have been applied to repay
the Eurodollar Loans that would have been made by such Lender or the converted
Eurodollar Loans of such Lender shall instead be applied to repay the Prime Rate
Loans made by such Lender in lieu of, or resulting from the conversion of, such
Eurodollar Loans.



(b) For purposes of this Section 2.26, a notice to the Borrower by any Lender
pursuant to paragraph (a) above shall be effective, if any Eurodollar Loans
shall then be outstanding, on the last day of the then-current Interest Period
or such earlier date as may be legally required; and otherwise such notice shall
be effective on the date of receipt by the Borrower.



SECTION 2.27 Payments; Sharing of Setoff.



(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, or of amounts payable under
Sections 2.21(b), 2.25 or 2.28, or otherwise) prior to 12:00 noon, Boston time,
on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 100
Federal Street, Boston, Massachusetts, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.21(b), 2.25, 2.28 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, except with respect to Eurodollar Borrowings, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.



(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of Section
2.24(a) hereof or Section 6.03 of the Security Agreement or the Facility
Guarantors' security agreement, as applicable, ratably among the parties
entitled thereto in accordance with the amounts of principal, unreimbursed
drawings under Letters of Credit, interest, and fees then due to such respective
parties.



(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in drawings under Letters of Credit or Swingline
Loans resulting in such Lender's receiving payment of a greater proportion of
the aggregate amount of its Loans and participations in drawings under Letters
of Credit and Swingline Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in drawings under Letters of Credit and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in drawings under Letters of Credit and Swingline Loans, provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in drawings under Letters of Credit to any assignee or
participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.



(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.



SECTION 2.28 Taxes.



(a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes, provided that if the Borrower shall
be required to deduct any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions for Indemnified Taxes
applicable to additional sums payable under this Section) the Agents, such
Lender or the Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions, and (iii) the Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.



(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.



(c) The Borrower shall indemnify the Agents, each Lender and the Issuing Bank,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Agents, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of an Agent, a Lender or the Issuing Bank setting forth in reasonable
detail the manner in which such amount was determined, shall be conclusive
absent manifest error.



(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.



(e)  Any Foreign Lender that is entitled to an exemption from or reduction in
U.S. Federal withholding tax shall deliver to the Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or any subsequent versions thereof or successors
thereto, or, in the case of a Foreign Lender claiming exemption from in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of "portfolio interest", a (i) Form W-8BEN, or any subsequent
versions thereof or successors thereto and (ii) a certificate representing that
such Foreign Lender is not (A) a bank for purposes of Section 881(c) of the
Code, (B) is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower and (C) is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code)), properly completed and duly executed by such Foreign Lender
claiming, as applicable, complete exemption from or reduced rate of, U.S.
Federal withholding Tax on payments by the Borrower under this Agreement and the
other Loan Documents, or in the case of a Foreign Lender claiming exemption for
"portfolio interest" certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Foreign
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Foreign Lender changes its applicable lending office by designating
a different lending office (a "New Lending Office"). In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Notwithstanding any other
provision of this Section 2.28(e), a Foreign Lender shall not be required to
deliver any form pursuant to this Section 2.28(e) that such Foreign Lender is
not legally able to deliver.



(f) Upon the request of the Borrower, any Lender that is not a Foreign Lender
shall deliver to the Borrower two copies of United States Internal Revenue
Service Form W-9 or any subsequent versions thereof or successors thereto,
properly completed and duly executed. If any Lender fails to deliver Form W-9 or
any subsequent versions thereof or successors thereto as required herein, then
the Borrower may withhold from any payment to such party an amount equivalent to
the applicable backup withholding Tax imposed by the Code, without reduction.



(g) The Borrower shall not be required to indemnify any Lender or to pay any
additional amounts to any Lender in respect of U.S. Federal withholding tax
pursuant to paragraph (a) or (c) above to the extent that the obligation to pay
such additional amounts would not have arisen but for a failure by such Lender
to comply with the provisions of paragraphs (e) or (f) above. Should a Lender
become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall, at such Lender's expense, take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.



(h) Each of the Lenders agrees that upon the occurrence of any circumstances
entitling such party to indemnification or additional amounts pursuant to
Section 2.28(a) or (c), such party shall use reasonable efforts to take any
action (including designating a new lending office and signing any prescribed
forms or other documentation appropriate in the circumstances) if such action
would reduce or eliminate any Tax (including penalties or interest, as
applicable) with respect to which such indemnification or additional amounts may
thereafter accrue.



(i) If any Lender reasonably determines that it has actually and finally
realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Borrower pursuant to subsection (a) or (c) above in respect of
payments under the Loan Documents, a current monetary benefit that it would
otherwise not have obtained and that would result in the total payments under
this Section 2.28 exceeding the amount needed to make such Lender whole, such
Lender shall pay to the Borrower, with reasonable promptness following the date
upon which it actually realizes such benefit, an amount equal to the lesser of
the amount of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses incurred in securing such refund, deduction or credit.



SECTION 2.29 Security Interests in Collateral.



To secure their Obligations under this Agreement and the other Loan Documents,
the Loan Parties shall grant to the Collateral Agent, for its benefit and the
ratable benefit of the other Secured Parties, a perfected first-priority
security interest in all of the Collateral pursuant to the Security Documents.



SECTION 2.30 Mitigation Obligations; Replacement of Lenders.



(a) If any Lender requests compensation under Section 2.25, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.28, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.25 or 2.28, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment; provided, however, that the
Borrower shall not be liable for such costs and expenses of a Lender requesting
compensation if (i) such Lender becomes a party to this Agreement on a date
after the Closing Date and (ii) the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto.



(b) If any Lender requests compensation under Section 2.25, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.28, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, the
Issuing Bank and Swingline Lender, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed drawings
under Letters of Credit and Swingline Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.25 or
payments required to be made pursuant to Section 2.28, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Agents and the Lenders that:

SECTION 3.01 Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.



SECTION 3.02 Authorization; Enforceability. The transactions contemplated hereby
and by the other Loan Documents to be entered into by each Loan Party are within
such Loan Party's corporate limited partnership, limited liability company and
other powers and have been duly authorized by all necessary action. This
Agreement has been duly executed and delivered by each Loan Party that is a
party hereto and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party (as the
case may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.



SECTION 3.03 Governmental Approvals; No Conflicts. The transactions to be
entered into contemplated by the Loan Documents (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for such as have been obtained or made and are in
full force and effect and except filings and recordings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any Applicable Law
or the Organizational Documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party, except Liens created under the Loan
Documents.



SECTION 3.04 Financial Condition.  The Parent has heretofore furnished to the
Lenders the Consolidated balance sheet, and statements of income, stockholders'
equity, and cash flows for the Parent and its Subsidiaries as of and for the
Fiscal Year ending February 1, 2003 and as of and for the fiscal quarter ending
May 3, 2003 and for the five (5) Fiscal Months ending July 5, 2003, certified by
a Financial Officer of the Borrower. Such financial statements present fairly,
in all material respects, the financial position, results of operations and cash
flows of the Parent and its Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year end audit adjustments and the absence
of footnotes. Since July 5, 2003, there have been no changes in the assets,
liabilities, financial condition, business or prospects of the Parent and its
Subsidiaries other than changes in the ordinary course of business.



SECTION 3.05 Properties. (a)  Except as disclosed in Schedules 3.05(c)(i) and
3.05(c)(ii), each Loan Party has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for defects
which could not reasonably be expected to have a Material Adverse Effect.



(b) Each Loan Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and, to the best of each Loan Party's knowledge, the use thereof by the Loan
Parties does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.



(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties, together with a list of the holders of
any mortgage or other Lien thereon as of the Closing Date. Schedule 3.05(c)(ii)
sets forth the address (including county) of all Leases of the Loan Parties,
together with a list of the holders of any mortgage or other Lien on the
Borrower's interest in such Lease as of the Closing Date. Each of such Leases is
in full force and effect, and the Loan Parties are not in default of the terms
thereof.



SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Loan Party (i) that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve any of the Loan Documents.



(b) Except for the matters set forth on Schedule 3.06 and except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, no Loan Party (i) has failed
to comply in all material respects with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.



(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.06 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.



SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party is in
compliance with all Applicable Law and all indentures, material agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.



SECTION 3.08 Investment and Holding Company Status. No Loan Party is (a) an
"investment company" as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.



SECTION 3.09 Taxes. Each Loan Party has timely filed, or caused to be filed, all
federal and state Tax returns and reports required to have been filed and has
paid, or caused to be paid, all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings, for
which such Loan Party has set aside on its books adequate reserves, and as to
which no Lien has been filed, or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Loan Parties do not intend to treat any of the transactions contemplated by the
Loan Documents as being a "reportable transaction" within the meaning of 26 CFR
1.6011-4. Neither any Loan Party nor any of its Subsidiaries is party to any tax
sharing agreement other than the Tax Agreement.



SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.



SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party is subject, and all other matters known to any of them, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of any of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.



SECTION 3.12 Subsidiaries.



Schedule 3.12 sets forth the name of, and the ownership interest of each Loan
Party in each Subsidiary as of the Closing Date. There is no other capital stock
or ownership interest of any class outstanding as of the Closing Date. The Loan
Parties are not party to any joint venture, general or limited partnership, or
limited liability company, agreements or any other business ventures or entities
as of the Closing Date.



The Parent and its Subsidiaries have received the consideration for which the
capital stock and other ownership interests was authorized to be issued and have
otherwise complied in all material respects with all legal requirements relating
to the authorization and issuance of shares of stock and other ownership
interests, and all such shares and ownership interests are validly issued, fully
paid, and non-assessable.



SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries. Each of
such policies is in full force and effect. All premiums in respect of such
insurance that are due and payable have been paid.



SECTION 3.14 Labor Matters. There are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the knowledge of the Borrower, threatened. The
hours worked by and payments made to employees of the Loan Parties have not been
in violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters to the extent that any
such violation could reasonably be expected to have a Material Adverse Effect.
All payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such member. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound.



SECTION 3.15 Security Documents. The Security Documents create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral, and the Security Documents
constitute the creation of a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Encumbrances having priority under Applicable
Law).



SECTION 3.16 Federal Reserve Regulations. (a)  No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.



(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.



SECTION 3.17 Solvency. To the best of the knowledge of each of the Loan Parties,
after giving effect to the Credit Extensions to be made on the Closing Date and
on each other date on which a Credit Extension is made, the Borrower and each
other Loan Party is, and will be, Solvent. No transfer of property is being made
by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Loan Party.



SECTION 3.18 Securitization Program. The Securitization Program has been
consummated and is in full force and effect.

ARTICLE IV

Conditions

SECTION 4.01 Closing Date. The obligation of the Lenders to make each Loan and
of the Issuing Bank to issue each Letter of Credit, including the initial Loan
and the initial Letters of Credit, if any, on the Closing Date, is subject to
the following conditions precedent:



The Agents (or their counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement and all other Loan Documents (including,
without limitation, the Security Documents) signed on behalf of such party or
(ii) written evidence satisfactory to the Agents (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and all other Loan Documents.



The Agents shall have received a favorable written opinion (addressed to each
Agent and the Lenders and dated the Closing Date) of McKinney & Stringer, P.C.,
counsel for the Loan Parties substantially in the form of Exhibit C, and
covering such other matters relating to the Loan Parties, the Loan Documents or
the transactions contemplated thereby as the Required Lenders shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.



The Agents (or their counsel) shall have received a counterpart of the
Intercreditor Agreement signed on behalf of all parties thereto.



The Agents shall have received such documents and certificates as the Agents or
their counsel may reasonably request relating to the organization, existence and
good standing of each Loan Party, the authorization of the transactions
contemplated by the Loan Documents and any other legal matters relating to the
Loan Parties, the Loan Documents or the transactions contemplated thereby, all
in form and substance reasonably satisfactory to the Agents and their counsel.



After giving effect to the first funding under the Loans; any charges to the
Loan Account made in connection with the establishment of the credit facility
contemplated hereby; and all Letters of Credit to be issued at, or immediately
subsequent to, such establishment, Excess Availability, plus all cash in the
deposit accounts described in Schedules 2.23(a) and 2.23(c) on the Closing Date,
shall be not less than $100,000,000. The Agents shall have received a Borrowing
Base Certificate dated the Closing Date, relating to the Fiscal Month ended on
August 2, 2003, and executed by a Financial Officer of the Borrower.



The Agents shall have received a certificate, reasonably satisfactory in form
and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties as of the Closing Date, and (ii) certifying that, as of the Closing
Date, the representations and warranties made by the Loan Parties in the Loan
Documents and otherwise are true and complete and that no Default or Event of
Default exists.



All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be satisfactory to the Agents.



The Collateral Agent shall have received (a) appraisals of the Collateral
consisting of Inventory by a third party appraiser acceptable to the Collateral
Agent, the results of which are reasonably satisfactory to the Collateral Agent,
and (b) a written report regarding the results of a commercial finance
examination of the Loan Parties, which shall be reasonably satisfactory to the
Collateral Agent.



The Agents shall be reasonably satisfied that any financial statements delivered
to them fairly present the business and financial condition of the Parent and
its Subsidiaries, and that there has been no material adverse change in the
assets, business, financial condition, income or prospects of the Parent and its
Subsidiaries since the date of the most recent financial information delivered
to the Agents.



The Administrative Agent shall have received and be satisfied with (a) monthly
detailed financial projections and business assumptions for the Parent and its
Subsidiaries for Fiscal Year 2003, and (b) such other information (financial or
otherwise) reasonably requested by the Administrative Agent.



There shall not be pending any litigation or other proceeding, the result of
which could reasonably be expected to have a Material Adverse Effect.



There shall not have occurred any default of any material contract or agreement
of any Loan Party which could reasonably be expected to have a Material Adverse
Effect.



The Collateral Agent shall have received results of searches or other evidence
reasonably satisfactory to the Collateral Agent (in each case dated as of a date
reasonably satisfactory to the Collateral Agent) indicating the absence of Liens
on the assets of the Loan Parties, except for Permitted Encumbrances and Liens
for which termination statements and releases reasonably satisfactory to the
Collateral Agent are being tendered concurrently with such extension of credit.



The Collateral Agent shall have received (i) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create or perfect the first priority Liens intended to be created under the
Loan Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Collateral Agent, and (ii) the
DDA Notifications, Credit Card Notifications, and Blocked Account Agreements
required pursuant to Section 2.23(c) hereof.



The Agents shall have received a payoff letter or evidence otherwise reasonably
satisfactory in form and substance to the Agents from the administrative agent
under the Existing Financing Agreement confirming the termination of such credit
facility upon receipt of payment of the amounts due, if any, thereunder. All
obligations to the agents and the lenders under the Existing Financing
Agreement, if any, shall be repaid with the proceeds of the initial Loans
hereunder (and a back-to-back L/C issued by the Issuing Bank to support the
outstanding letters of credit thereunder), and all Liens with respect to the
foregoing financing arrangements on any of the Borrowers' assets, if any, shall
have been terminated (or provision therefor satisfactory to the Collateral Agent
made).



The Collateral Agent shall have received, and be reasonably satisfied with,
evidence of the Loan Parties' insurance, together with such endorsements as are
required by the Loan Documents.



All fees due at or immediately after the Closing Date and all costs and expenses
incurred by the Agents in connection with the establishment of the credit
facility contemplated hereby (including the fees and expenses of counsel to the
Agents) shall have been paid in full.



The consummation of the transactions contemplated hereby shall not (a) violate
any Applicable Law or (b) conflict with, or result in a default or event of
default under, any material agreement of any Loan Party. No event shall exist
which is, or solely with the passage of time, the giving of notice or both,
would be a default under any material agreement of any Loan Party.



No material changes in governmental regulations or policies affecting the Loan
Parties, the Agents, the Arranger or any Lender involved in this transaction
shall have occurred prior to the Closing Date.



There shall not have occurred any disruption or material adverse change in the
United States financial or capital markets in general that has had, in the
reasonable opinion of the Agents, a material adverse effect on the market for
loan syndications or adversely affecting the syndication of the Loans.



There shall have been delivered to the Administrative Agent such additional
instruments and documents as the Agents or counsel to the Agents reasonably may
require or request.



The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived by the Administrative Agent
in writing) at or prior to 12:00 noon, Boston time, on August 22, 2003 (and, in
the event such conditions are not so satisfied or waived, this Agreement shall
terminate at such time).



SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit.



In addition to those conditions described in Section 4.01, the obligation of the
Lenders to make each Revolving Loan and of the Issuing Bank to issue each Letter
of Credit, is subject to the following conditions precedent:



Notice

. The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by Article II.





Representations and Warranties

. All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
shall be true and correct in all material respects on and as of the date of each
Borrowing or the issuance of each Letter of Credit hereunder with the same
effect as if made on and as of such date, other than representations and
warranties that relate solely to an earlier date.





No Default

. On the date of each Borrowing hereunder and the issuance of each Letter of
Credit, and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.





Borrowing Base Certificate

. The Administrative Agent shall have received the timely delivery of the most
recently required Borrowing Base Certificate, with each such Borrowing Base
Certificate including schedules as required by the Administrative Agent.





The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section 4.02 have
been satisfied at that time and that after giving effect to such extension of
credit the Borrower shall continue to be in compliance with the Borrowing Base.
The conditions set forth in this Section 4.02 are for the sole benefit of the
Administrative Agent and each Lender and may be waived by the Administrative
Agent, in whole or in part, without prejudice to the Administrative Agent or any
Lender.

ARTICLE V

Affirmative Covenants

Until (i) the Commitments have expired or been terminated, and (ii) the
principal of and interest on each Loan and all fees and other Obligations
payable hereunder shall have been paid in full, and (iii) all Letters of Credit
shall have expired or terminated or been collateralized, to the extent of 103%
of the then Letter of Credit Outstandings, by cash or a letter of credit issued
by a financial institution and on terms reasonably satisfactory to the
Administrative Agent, and (iv) all L/C Disbursements shall have been reimbursed,
each Loan Party covenants and agrees with the Agents and the Lenders that:



SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Agents:



within ninety (90) days after the end of each Fiscal Year of the Parent, its
Consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all audited
and reported on by Deloitte & Touche or another independent public accountants
of recognized national standing (without a "going concern" or like qualification
or exception and without a qualification or exception as to the scope of such
audit) to the effect that such Consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied;



within forty-five (45) days after the end of each fiscal quarter of the Parent,
its Consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows, and a summary of all Capital Expenditures
as of the end of and for such fiscal quarter and the elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year and the figures as set forth in the projections delivered
pursuant to Section 5.01(e) hereof, all certified by one of its Financial
Officers as presenting in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries on a Consolidated basis
in accordance with GAAP consistently applied, subject to normal year end audit
adjustments and the absence of footnotes;



within thirty (30) days after the end of each Fiscal Month of the Parent, its
Consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows, and a summary of all Capital Expenditures as of the end
of and for such Fiscal Month and the elapsed portion of the Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year
and the figures as set forth in the projections delivered pursuant to Section
5.01(e) hereof, all certified by one of its Financial Officers as presenting in
all material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;



concurrently with any delivery of financial statements under clause (a), (b), or
(c) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit D (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations (A) with respect to the Average Excess Availability for such
period, and (B) demonstrating compliance with Section 6.11 (whether or not the
Borrower's obligation to comply with the Capital Expenditures covenant is then
in effect; provided that non-compliance with such covenant at any time when it
is not in effect will not constitute an Event of Default), and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Parent's audited financial statements referred to in Section 3.04
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;



(i) within forty-five (45) days after the commencement of each Fiscal Year of
the Parent, a preliminary detailed Consolidated budget by Fiscal Month for such
Fiscal Year (including a projected Consolidated balance sheet and related
statements of projected operations and cash flow as of the end of and for such
Fiscal Year), (ii) within seventy-five (75) days after the commencement of each
Fiscal Year of the Parent, a final detailed Consolidated budget by Fiscal Month
for such Fiscal Year (including a projected Consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such Fiscal Year), and (iii) promptly when available, any significant
revisions of such budgets;



on the fifth day after the end of each Fiscal Month, a certificate in the form
of Exhibit E (a "Borrowing Base Certificate") showing the Borrowing Base as of
the close of business on the last day of the immediately preceding Fiscal Month,
each Borrowing Base Certificate to be certified as complete and correct on
behalf of the Borrower by a Financial Officer of the Borrower; provided that at
any time that, and as long as, either (i) an Event of Default exists and is
continuing, or (ii) Excess Availability is less than $50,000,000, a Borrowing
Base Certificate shall be provided weekly on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day) showing
the Borrowing Base as of the close of business on the immediately preceding
Saturday;



promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed in final form by any
Loan Party with the Securities and Exchange Commission (including, without
limitation, Forms 10K and 10Q but excluding any registration statement on Form
S-8 or its equivalent), or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be;



notice of the incurrence of any Indebtedness permitted hereunder, reasonably
promptly after the incurrence thereof;



the financial and collateral reports described on Schedule 5.01(i) hereto, at
the times set forth in such Schedule;



notice of any intended Permitted Acquisition, at least fifteen (15) Business
Days prior to the intended date of the consummation thereof, together with (i)
copies of the most recent audited, and if later, unaudited financial statements
of the Person which is the subject of the Permitted Acquisition, (ii) a
description of the proposed Permitted Acquisition in such detail as the
Administrative Agent may reasonably request, including copies of letters of
intent and purchase and sale agreements or other acquisition documents
(including Lien search reports) executed in connection with the proposed
Permitted Acquisition, (iii) an unaudited pro forma Consolidated balance sheet
and income statement of the Parent and its Subsidiaries as of the end of the
most recently completed fiscal quarter but prepared as though the Permitted
Acquisition had occurred on such date and related pro forma calculations of
average Excess Availability for the subsequent four fiscal quarters period, and
(iv) unaudited projections of balance sheets and income statements and related
calculations for the following four fiscal quarters, assuming the Permitted
Acquisition has closed;



notice of any intended (i) sale or other disposition of assets of any Loan Party
permitted under Sections 6.05(c), 6.05(d) (but only if such disposition relates
to more than five (5) stores) or 6.05(f) hereof, at least ten (10) Business Days
prior to the date of consummation such sale or disposition;



promptly when due, a copy of each Store Payment Allocation (as defined in the
Intercreditor Agreement) in accordance with the provisions of Section 2.04(b) of
the Intercreditor Agreement; and



promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Agents or any Lender may
reasonably request.



SECTION 5.02 Notices of Material Events. The Borrower will furnish to the Agents
prompt written notice of the following:



the occurrence of any Default or Event of Default;



the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Loan Party or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;



the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;



any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect;



any change in any Loan Party's senior executive officers;



any failure by any Loan Party to pay rent at any of such Loan Party's locations,
which failure continues for more than ten (10) days following the day on which
such rent first came due, which failure could reasonably likely have a Material
Adverse Effect;



the discharge by any Loan Party of its present independent accountants or any
withdrawal or resignation by such independent accountants;



any collective bargaining agreement or other labor contract to which a Loan
Party becomes a party, or the application for the certification of a collective
bargaining agent; and



the filing of any Lien for unpaid Taxes against any Loan Party.



Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.



SECTION 5.03 Information Regarding Collateral. (a)  The Borrower will furnish to
the Agents at least ten (10) days prior written notice of any change (i) in any
Loan Party's corporate name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party's chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) in any Loan Party's corporate structure or jurisdiction of incorporation
or formation, or (iv) in any Loan Party's Federal Taxpayer Identification Number
or organizational identification number assigned to it by its state of
organization. The Borrower also agrees promptly to notify the Agents if any
material portion of the Collateral is damaged or destroyed.



(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to clause (a) of Section 5.01, the
Borrower shall deliver to the Agents a certificate of a Financial Officer of the
Borrower setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.



SECTION 5.04 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to comply with its respective Organizational Documents, as applicable, and to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.



SECTION 5.05 Payment of Obligations. Each Loan Party will, and will cause each
of the Subsidiaries to, pay its Indebtedness and other obligations, including
Tax liabilities, and claims for labor, materials, or supplies, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, (d) no Lien has been filed with respect thereto, and (e) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect. Nothing contained herein shall be deemed to limit
the rights of the Administrative Agent under Section 2.03(b) hereof.



SECTION 5.06 Maintenance of Properties. Each Loan Party will, and will cause
each of the Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and with the exception of storing closings and asset dispositions
permitted hereunder.



SECTION 5.07 Insurance. (a)  Each Loan Party shall (i) maintain insurance with
financially sound and reputable insurers reasonably acceptable to the
Administrative Agent (or, to the extent consistent with prudent business
practice, a program of self-insurance) on such of its property and in at least
such amounts and against at least such risks as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
occurring upon, in or about or in connection with the use of any properties
owned, occupied or controlled by it (including the insurance required pursuant
to the Security Documents); (ii) maintain such other insurance as may be
required by law; and (iii) furnish to the Administrative Agent, upon written
request, full information as to the insurance carried.



(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a mortgagee
clause (regarding improvements to real property) and lenders' loss payable
clause (regarding personal property), in form and substance satisfactory to the
Collateral Agent, which endorsements or amendments shall provide that the
insurer shall pay all proceeds otherwise payable to the Loan Parties under the
policies directly to the Collateral Agent, (ii) a provision to the effect that
none of the Loan Parties, the Administrative Agent, the Collateral Agent, or any
other party shall be a coinsurer and (iii) such other provisions as the
Collateral Agent may reasonably require from time to time to protect the
interests of the Lenders. Commercial general liability policies shall be
endorsed to name the Collateral Agent as an additional insured. Business
interruption policies shall name the Collateral Agent as a loss payee and shall
be endorsed or amended to include (x) a provision that, from and after the
Closing Date, the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Administrative Agent or the
Collateral Agent, (y) a provision to the effect that none of the Loan Parties,
the Administrative Agent, the Collateral Agent or any other party shall be a
co-insurer and (z) such other provisions as the Collateral Agent may reasonably
require from time to time to protect the interests of the Lenders. Each such
policy referred to in this paragraph also shall provide that it shall not be
canceled, modified or not renewed (A) by reason of nonpayment of premium except
upon not less than ten (10) days' prior written notice thereof by the insurer to
the Collateral Agent (giving the Collateral Agent the right to cure defaults in
the payment of premiums) or (B) for any other reason except upon not less than
sixty (60) days' prior written notice thereof by the insurer to the Collateral
Agent. The Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent, including an insurance binder)
together with evidence satisfactory to the Collateral Agent of payment of the
premium therefor.



SECTION 5.08 Casualty and Condemnation. The Borrower will furnish to the Agents
and the Lenders prompt written notice of any casualty or other insured damage to
any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding.



SECTION 5.09 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants. (a)  Each Loan Party will, and will cause each of the Subsidiaries
to, keep proper books of record and account in accordance with GAAP and in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. Each Loan Party will, and will cause
each of the Subsidiaries to, permit any representatives designated by any Agent,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and its independent accountants, all at
such reasonable times and as often as reasonably requested.



(b) Each Loan Party will, and will cause each of the Subsidiaries to, from time
to time upon the request of the Collateral Agent or the Required Lenders through
the Administrative Agent and after reasonable prior notice, permit any Agent or
professionals (including investment bankers, consultants, accountants, lawyers
and appraisers) retained by the Agents to conduct Inventory appraisals,
commercial finance examinations and other evaluations, including, without
limitation, of (i) the Borrower's practices in the computation of the Borrowing
Base and (ii) the assets included in the Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, and pay the reasonable fees and expenses of the Agents or
such professionals with respect to such evaluations and appraisals. Without
limiting the foregoing, the Loan Parties acknowledge that the Agents intend to
undertake one (1) Inventory appraisal and two (2) commercial finance
examinations each Fiscal Year after the Closing Date, at the Loan Parties'
expense. Notwithstanding the foregoing, the Agents may cause additional
Inventory appraisals and commercial finance examinations to be undertaken as
they in their reasonable discretion deem necessary or appropriate, or as may be
required by Applicable Law, provided that the Loan Parties shall not be
obligated to pay for any such additional appraisals and commercial finance
examinations unless an Event of Default has occurred and is continuing or if in
connection with a Permitted Acquisition.



(c) The Loan Parties shall, at all times, retain independent certified public
accountants who are reasonably satisfactory to the Administrative Agent and
instruct such accountants to cooperate with, and be available to, the
Administrative Agent or its representatives to discuss the Loan Parties'
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants, as
may be raised by the Administrative Agent.



SECTION 5.10 Physical Inventories.



The Collateral Agent, at the expense of the Loan Parties, may observe each
physical count and/or inventory of so much of the Collateral as consists of
Inventory which is undertaken on behalf of the Borrower so long as such
participation does not disrupt the normal inventory schedule or process.



The Borrower, at its own expense, shall cause not less than one physical
inventory of the Borrower's Inventory to be undertaken in each twelve (12) month
period during which this Agreement is in effect, using practices consistent with
practices in effect on the date hereof



The Borrower, within thirty (30) days following the completion of such
inventory, shall provide the Collateral Agent with a reconciliation of the
results of each such inventory (as well as of any other physical inventory
undertaken by the Borrower) and shall post such results to the Borrower's stock
ledger and general ledger, as applicable.



The Collateral Agent, in its discretion, if any Default exists, may cause such
additional inventories to be taken as the Collateral Agent determines (each, at
the expense of the Borrower).



SECTION 5.11 Compliance with Laws. Each Loan Party will, and will cause each of
the Subsidiaries to, comply with all Applicable Laws, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.



SECTION 5.12 Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) to
refinance the Indebtedness under the Existing Financing Agreement, (b) to
finance the acquisition of working capital assets of the Borrower, including the
purchase of Inventory, in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrower, (d) for general corporate purposes,
including repurchases of capital stock of the Parent, payment of dividends and
Permitted Acquisitions, and (e) to pay transaction costs, fees and expenses, all
of the foregoing to the extent permitted herein. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.



SECTION 5.13 Additional Subsidiaries. If any additional Subsidiary of any Loan
Party is formed or acquired after the Closing Date, the Borrower will notify the
Agents and the Lenders thereof and, if such Subsidiary is not a Foreign
Subsidiary, the Borrower will cause such Subsidiary to become a Loan Party
hereunder and under each applicable Security Document in the manner provided
therein within seven (7) days after such Subsidiary is formed or acquired and
promptly take such actions to create and perfect Liens on such Subsidiary's
assets to secure the Obligations as any Agent or the Required Lenders shall
reasonably request.



SECTION 5.14 Further Assurances. Each Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any Applicable Law,
or which any Agent may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties.
The Loan Parties also agree to provide to the Agents, from time to time upon
request, evidence reasonably satisfactory to the Agents as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.



(b) If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof),
the Borrower will notify the Agents and the Lenders thereof, and the Loan
Parties will cause such assets to be subjected to a Lien securing the
Obligations and will take such actions as shall be necessary or reasonably
requested by any Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.



(c) Upon the request of the Administrative Agent, the Borrower shall cause each
of its customs brokers to deliver an agreement to the Administrative Agent
covering such matters and in such form as the Administrative Agent may
reasonably require.

ARTICLE VI

Negative Covenants

Until (i) the Commitments have expired or been terminated, and (ii) the
principal of and interest on each Loan and all fees and other Obligations
payable hereunder shall have been paid in full, and (iii) all Letters of Credit
shall have expired or terminated or been collateralized, to the extent of 103%
of the then Letter of Credit Outstandings, by cash or a letter of credit issued
by a financial institution and on terms reasonably satisfactory to the
Administrative Agent, and (iv) all L/C Disbursements shall have been reimbursed,
each Loan Party covenants and agrees with the Agents and the Lenders that:



SECTION 6.01 Indebtedness and Other Obligations. (a)  The Loan Parties will not,
and will not permit any Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:



Indebtedness created under the Loan Documents;



Indebtedness set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness provided that after giving effect to the
refinancing (i) the principal amount of the outstanding Indebtedness is not
increased, (ii) neither the tenor nor the average life is reduced, and (iii) the
holders of such refinancing Indebtedness are not afforded covenants, defaults,
rights or remedies more burdensome in any material respect to the obligor or
obligors than those contained in the Indebtedness being refinanced;



Indebtedness of any Loan Party to any other Loan Party, all of which
Indebtedness shall be reflected in the Loan Parties' books and records in
accordance with GAAP;



Indebtedness of any Loan Party to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof, provided that the aggregate principal amount of
Indebtedness permitted by this clause (iv) shall not exceed $50,000,000 at any
time outstanding;



Indebtedness incurred to refinance any Real Estate owned by any Loan Party or
incurred in connection with sale-leaseback transactions permitted hereunder;



Indebtedness under Hedging Agreements, other than for speculative purposes,
entered into in the ordinary course of business with an aggregate Agreement
Value thereon not to exceed $10,000,000 at any time outstanding;



Contingent liabilities under surety bonds or similar instruments incurred in the
ordinary course of business in connection with the construction or improvement
of stores;



Indebtedness (if any) in relation to the Securitization Program;



Guarantees by the Parent of any obligations of the Borrower or any other
Subsidiary of the Parent, as long as such obligations are otherwise permitted
hereunder;



any Indebtedness arising under any Leases of the Loan Parties;



any Indebtedness assumed by the Parent, the Borrower, or any of their
Subsidiaries in connection with a Permitted Acquisition; and



other unsecured Indebtedness, including Subordinated Indebtedness, in an
aggregate principal amount not exceeding $10,000,000 at any time outstanding,
provided that the terms of such Indebtedness are reasonably acceptable to the
Administrative Agent.



(b) None of the Loan Parties will, nor will they permit any Subsidiary to, issue
any preferred stock (except for preferred stock (i) all dividends in respect of
which are to be paid (and all other payments in respect of which are to be made)
in additional shares of such preferred stock, in lieu of cash, (ii) that is not
subject to redemption other than redemption at the option of the Loan Party
issuing such preferred stock and (iii) all payments in respect of which are
expressly subordinated to the Obligations) or be or become liable in respect of
any obligation (contingent or otherwise) to purchase, redeem, retire, acquire or
make any other payment in respect of (A) any shares of capital stock of any Loan
Party or (B) any option, warrant or other right to acquire any such shares of
capital stock, except for obligations related to agreements or plans existing as
of the Closing Date.



SECTION 6.02 Liens.  The Loan Parties will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:



Liens created under the Loan Documents;



Permitted Encumbrances;



any Lien on any property or asset of any Loan Party set forth in Schedule 6.02,
provided that (i) such Lien shall not apply to any other property or asset of
any Loan Party and (ii) such Lien shall secure only those obligations that it
secures as of the Closing Date, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;



Liens on fixed or capital assets acquired by any Loan Party, provided that
(i) such Liens secure Indebtedness permitted by clause (iv) of Section 6.01(a),
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring such fixed or capital assets and (iv) such
Liens shall not extend to any other property or assets of the Loan Parties;



Liens to secure Indebtedness permitted by clause (v) of Section 6.01(a) provided
that such Liens shall not apply to any property or assets of the Loan Parties
other than the Real Estate so refinanced or which is the subject of a
sale-leaseback transaction; and



Liens created or contemplated by (i) the Securitization Program Documents on the
Private Label Receivables of any of the Loan Parties, or (ii) any agreements
with Visa, Mastercard, American Express, Discovercard and any other major credit
card processors.



SECTION 6.03 Fundamental Changes. (a)  The Loan Parties will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (i) any Facility Guarantor may
merge into any other Facility Guarantor, provided that in any such transaction
involving the Parent, the Parent shall be the surviving entity, and (ii) mergers
may take place in connection with Permitted Acquisitions, and (iii) any Facility
Guarantor (other than the Parent) may liquidate or dissolve voluntarily into the
Parent, further provided that neither the Parent nor any of its Subsidiaries
shall be required to preserve any right, permit, license, approval, privilege or
franchise if the board of directors of the Parent or the board of directors,
board of members, manager(s) or general partners, as applicable, of such
Subsidiary shall determine that the presentation thereof is no longer desirable
in the conduct of the business of the Parent or such Subsidiary, as the case may
be, and the loss thereof could not reasonably be expected to result in a
Material Adverse Effect.



(b) The Loan Parties will not engage to any material extent in any business
other than businesses of the type conducted by the Loan Parties on the date of
execution of this Agreement and businesses reasonably related thereto.



SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The Loan
Parties will not purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee any obligations of, or make
or permit to exist any Investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:



Permitted Investments;



Investments existing on the Closing Date, and set forth on Schedule 6.04;



loans or advances made by any Facility Guarantor to the Borrower;



Guarantees constituting Indebtedness permitted by Section 6.01;



Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business;



Permitted Acquisitions;



loans or advances to employees in the ordinary course of business in an amount
not to exceed $2,500,000 in the aggregate at any time outstanding;



Investments or deposits by and into Granite National Bank, N.A. pursuant to
rules and regulations of the Office of the Comptroller of the Currency and
Federal Deposit Insurance Corporation;



Investments by the Borrower in Securitization Program Subsidiaries to the extent
contemplated by the Securitization Program Documents; and



other Investments not to exceed $5,000,000 in the aggregate at any time
outstanding.



SECTION 6.05 Asset Sales. The Loan Parties will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any capital stock, nor will the Loan Parties permit any of the
Subsidiaries to issue any additional shares of its capital stock or other
ownership interest in such Subsidiary, except:



(i) sales of Inventory, or (ii) sales of used, uneconomical, obsolete, worn out
or surplus assets (other than Collateral) and equipment, or (iii) Permitted
Investments, in each case ((i) through (iii)) in the ordinary course of
business;



sales, transfers and dispositions among the Loan Parties and their Subsidiaries,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.07;



sale-leaseback transactions involving any Loan Party's Real Estate as long as if
the Administrative Agent so requests, the Administrative Agent shall have
received an intercreditor agreement executed by the purchaser of such Real
Estate on terms and conditions reasonably satisfactory to the Administrative
Agent;



as long as no Overadvance shall result after giving effect thereto, the sale or
disposition of any Inventory or other Collateral in connection with the closure
of any locations at which the Borrower maintains, offers for sale or stores any
of its Inventory of other Collateral; provided that (i) any such sale or
disposition shall be conducted by such Persons and on such terms as the Borrower
and the Collateral Agent may agree, and (ii) the aggregate amount of Inventory
which may be sold or disposed of shall not exceed ten percent (10%) of the Cost
of the Borrower's Eligible Inventory as of the Closing Date;



any sale, transfer or other disposition of Private Label Receivables pursuant to
and in accordance with the provisions of the Securitization Program Documents;



any sale, transfer or other disposition of Private Label Receivables, as long as
all amounts under the Securitization Program Documents are contemporaneously
paid in full with the proceeds thereof and all commitments thereunder are
terminated; and



any issuance of shares of capital stock of the Parent in accordance with the
existing restricted stock and stock option plans or agreements or in connection
with any Permitted Acquisition;



provided

that all sales, transfers, leases and other dispositions permitted hereby shall
be made at arm's length and for fair value and solely for cash consideration;
and
further provided that
the authority granted under clauses (b) through (d) hereof may be terminated in
whole or in part by the Agents upon the occurrence and during the continuance of
any Event of Default.





SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness. (a)  The
Loan Parties will not, and will not permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
as long as no Default or Event of Default exists or would arise therefrom
(i) the Loan Parties may declare and pay dividends with respect to their capital
stock payable solely in additional shares of or warrants to purchase their
common stock, (ii) the Loan Parties may declare splits or reclassifications of
its stock into additional or other shares of its common stock, and (iii) the
Borrower may pay cash dividends or otherwise transfer funds to the Parent for
operating expenses incurred in the normal course of business by the Parent or
paid by the Parent on behalf of the Borrower (including all payroll and benefits
costs for all Subsidiaries of the Parent, telephone, travel, rent and other
occupancy costs, professional expenses, including consulting, audit, accounting
and legal expenses, corporate insurance expenses, data processing costs and
other operating expenses), and (iv) only if the Payment Conditions are then
satisfied, (x) the Parent may repurchase its capital stock and/or declare and
pay cash dividends to its shareholders, and (y) the Subsidiaries of the Parent
may declare and pay cash dividends to the Parent or to any other Loan Party
which is its stockholder.



(b) The Loan Parties will not, and will not permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal
of, interest on, or fees or other charges with respect to any Indebtedness, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Indebtedness (other than the Obligations), except as long as no Event of
Default has occurred and is continuing or would result from such payments:



(i) payment of regularly scheduled interest, fees, and charges and principal
payments as and when due in respect of any other Indebtedness permitted
hereunder;



(ii) refinancings of Indebtedness to the extent permitted by Section 6.01; and



(iii) the prepayment of amounts owing under the Securitization Program
Documents, provided that (A) no Loans shall be used to make such prepayments,
and (B) except with respect to a sale pursuant to Section 6.05(f) hereof, there
shall be no concurrent or subsequent reduction in the commitments under the
Securitization Program Documents as a result of such prepayments.



(c) Notwithstanding any of the restrictions or limitations described in Sections
6.60(a) or 6.06(b), the Parent and its Subsidiaries may repurchase its
respective capital stock and equity interests and/or declare and pay cash
dividends to its shareholders and members solely with the proceeds received and
tax benefits realized by the Parent or such Subsidiary resulting from or related
to (i) the exercise of stock options granted pursuant to stock option plans
adopted by the Parent or such Subsidiary, which options are exercised in
accordance with the terms and conditions described in such plans, or (ii) the
exercise of the Warrants.



SECTION 6.07 Transactions with Affiliates. The Loan Parties will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Loan Parties or such Subsidiary
than could be obtained on an arm's-length basis from unrelated third parties.



SECTION 6.08 Restrictive Agreements. The Loan Parties will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Loan Parties or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Loan Parties or any other Subsidiary or to guarantee Indebtedness of the
Loan Parties or any other Subsidiary, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, including, without limitation, the pledge of
Private Label Receivables under the Securitization Program or in connection with
any sale of the Private Label Receivables permitted under Section 6.05 hereof,
and (iii) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment or subleasing thereof.



SECTION 6.09 Amendment of Material Documents. (a) The Loan Parties will not, and
will not permit any Subsidiary to, amend, modify or waive any of its rights
under (i) its Organizational Documents, to the extent that such amendment,
modification or waiver would reasonably likely have a Material Adverse Effect,
(ii) any Subordinated Indebtedness, or (iii) any other instruments, documents or
agreements, in each case with respect to this clause (iii), to the extent that
such amendment, modification or waiver would be materially adverse to the
interests of the Lenders;



(b) The Loan Parties shall not cancel or terminate any Securitization Program
Document or consent to or accept any cancellation or termination thereof, amend,
modify or change in any manner any term or condition of any Securitization
Program Document or give any consent, waiver or approval thereunder, waive any
default under or any breach of any term or condition of any Securitization
Program Document, agree in any manner to any other amendment, modification or
change of any term or condition of any Securitization Program Document or take
any other action in connection with any Securitization Program Document to the
extent that such cancellation, termination, consent, acceptance, amendment,
modification, change, waiver, approval, agreement or other action described
herein could be reasonably likely to have a Material Adverse Effect, or permit
any of their Subsidiaries to do any of the foregoing.



SECTION 6.10 Additional Subsidiaries. The Loan Parties will not, and will not
permit any Subsidiary to, create any additional Subsidiary (other than a
Securitization Program Subsidiary) unless no Default or Event of Default would
arise therefrom and the requirements of Section 5.13 are satisfied.



SECTION 6.11 Capital Expenditures. If Excess Availability at any time becomes
less than $50,000,000, the Loan Parties shall not make or incur Capital
Expenditures in any Fiscal Year in excess of the 110% of the amount of Capital
Expenditures reflected in the most recent budget furnished to the Administrative
Agent pursuant to Section 5.01(e) hereof (which budget shall be reasonably
acceptable to the Administrative Agent, whose consent shall not be unreasonably
withheld, conditioned or delayed), commencing with the Fiscal Year in which such
minimum Excess Availability is not achieved.



SECTION 6.12 Fiscal Year. The Parent and its Subsidiaries shall not change their
Fiscal Year without the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, conditioned or delayed.



SECTION 6.13 Environmental Laws. The Loan Parties shall not (a)  fail to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, or (b) become
subject to any Environmental Liability.



SECTION 6.14 Securitization Program. The Loan Parties shall not resign or permit
any of their respective Subsidiaries to resign as Servicer under the
Securitization Program, except in accordance with the terms and conditions
described in the Securitization Program Documents.

ARTICLE VII

Events of Default

SECTION 7.01 If any of the following events ("Events of Default") shall occur:



the Loan Parties shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;



the Loan Parties shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable;



any representation or warranty made or deemed made by or on behalf of any Loan
Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;



the Loan Parties shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.23, 5.01(f), 5.07 (with respect to insurance
covering the Collateral), 5.09, or 5.12, or in Article VI;



any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01 (other than Section 5.01(f)), 5.02, or
5.03, and such failure shall continue unremedied for a period of ten (10) days
after notice thereof from the Administrative Agent to the Borrower;



any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b), (c), (d), or (e) of this Article), and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Borrower;



any Loan Party shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness when and as
the same shall become due and payable (after giving effect to the expiration of
any grace or cure period set forth therein);



any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
such Material Indebtedness or any trustee or agent on its or their behalf to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;



an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of any
Loan Party or its debts, or of a substantial part of its assets, under any
federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for forty-five (45) days or an order or
decree approving or ordering any of the foregoing shall be entered;



any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;



any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;



(i) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 shall be rendered against any Loan Party or any combination
thereof and the same shall remain undischarged for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any material assets of any Loan Party to enforce any such judgment;



(ii) any non-monetary judgment or order shall have been rendered against any
Loan Party or any of its Subsidiaries that is reasonably likely to have a
Material Adverse Effect and there shall be any period of twenty (20) consecutive
days during which a stay of enforcement of such judgment or other, by reason of
a pending appeal or otherwise, shall not be in effect;



an ERISA Event shall have occurred that when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Loan Parties in an aggregate amount exceeding $2,500,000;



(i) any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document's terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;



(ii) any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document's terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, which challenge
the Administrative Agent has determined is reasonable likely to have a Material
Adverse Effect ;



(iii) any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document, except as a result of any acts or omissions of any Agent or the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents;



the occurrence of any uninsured loss to any material portion of the Collateral;



the indictment of, or institution of any legal process or proceeding against,
any Loan Party, under any federal, state, municipal, and other civil or criminal
statute, rule, regulation, order, or other requirement having the force of law
where the relief, penalties, or remedies sought or available include the
forfeiture of any material property of any Loan Party and/or the imposition of
any stay or other order, the effect of which could reasonably be to restrain in
any material way the conduct by the Loan Parties, taken as a whole, of their
business in the ordinary course, in each case which the Administrative Agent has
determined is reasonably likely to have a Material Adverse Effect ;



the determination by the Borrower, whether by vote of the Borrower's partners or
otherwise to: suspend the operation of the Borrower's business in the ordinary
course, liquidate all or a material portion of the Borrower's assets (other than
a sale of its private label credit card portfolio) or store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
"Going-Out-Of-Business" sales of any material portion of the business;



Any Change in Control; or



a default, termination (except as contemplated pursuant to Section 6.05(f)
hereof) or similar event shall have occurred and be continuing under any
Securitization Program, which default or event has not been cured within the
applicable cure period, if any, provided for in such Securitization Program
Document;



then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by written notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate all or any portion of the Commitments, and thereupon all
or such portion of the Commitments shall terminate immediately, and (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Loan Parties accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties; and in
case of any event with respect to any Loan Party described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other Obligations of the Loan Parties accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.

SECTION 7.02 When Continuing.



For all purposes under this Agreement, each Default and Event of Default that
has occurred shall be deemed to be continuing at all times thereafter unless it
either (a) is cured or corrected to the reasonable written satisfaction of the
Lenders, or (b) is waived in writing by the Lenders in accordance with
Section 9.02.



SECTION 7.03 Remedies on Default



In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Administrative Agent may proceed to protect and
enforce its rights and remedies under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Agents or the Lenders. No remedy
herein is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.



SECTION 7.04 Application of Proceeds



After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Loan Party or on account of any Collateral shall
be applied in the manner set forth in Section 6.03 of the Security Agreement or
the Facility Guarantors' security agreement, as applicable. All amounts required
to be applied to Loans hereunder (other than Swingline Loans) shall be applied
ratably in accordance with each Lender's Commitment Percentage.

ARTICLE VIII

The Agents

SECTION 8.01 Administration by Administrative Agent.

Each Lender, the Collateral Agent and the Issuing Bank hereby designate FRF as
Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders, the Collateral Agent and the Issuing Bank each hereby
irrevocably authorizes the Administrative Agent (i) to enter into the Loan
Documents to which it is a party and (ii) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents and the Notes as are delegated
by the terms hereof or thereof, as appropriate, together with all powers
reasonably incidental thereto. The Administrative Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Administrative
Agent.



SECTION 8.02 The Collateral Agent.



Each Lender, the Administrative Agent and the Issuing Bank hereby (i) designate
FRF as Collateral Agent under this Agreement and the other Loan Documents, (ii)
authorize the Collateral Agent to enter into the Collateral Documents and the
other Loan Documents to which it is a party and to perform its duties and
obligations thereunder, together with all powers reasonably incidental thereto,
and (iii) agree and consent to all of the provisions of the Security Documents.
All Collateral shall be held or administered by the Collateral Agent (or its
duly-appointed agent) for its benefit and for the ratable benefit of the other
Secured Parties. Any proceeds received by the Collateral Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral and any
other proceeds received pursuant to the terms of the Security Documents or the
other Loan Documents shall be paid over to the Administrative Agent for
application as provided in Sections 2.21, 2.24, or 7.04, as applicable. The
Collateral Agent shall have no duties or responsibilities except as set forth in
this Agreement and the remaining Loan Documents, nor shall it have any fiduciary
relationship with any Lender, and no implied covenants, responsibilities,
duties, obligations, or liabilities shall be read into the Loan Documents or
otherwise exist against the Collateral Agent.



SECTION 803 Agreement of Required Lenders.



Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of only the Required Lenders, action shall be taken
by the Agents for and on behalf or for the benefit of all Lenders upon the
direction of the Required Lenders, and any such action shall be binding on all
Lenders, and (ii) upon any occasion requiring or permitting an approval,
consent, waiver, election or other action on the part of the Required
Supermajority Lenders, action shall be taken by the Agents for and on behalf or
for the benefit of all Lenders upon the direction of the Required Supermajority
Lenders and any such action shall be binding on all Lenders. No amendment,
modification, consent, or waiver shall be effective except in accordance with
the provisions of Section 9.02.



SECTION 8.04 Liability of Agents.



Each of the Agents, when acting on behalf of the Lenders and the Issuing Bank,
may execute any of its respective duties under this Agreement by or through any
of its respective officers, agents and employees, and none of the Agents nor
their respective directors, officers, agents or employees shall be liable to the
Lenders or the Issuing Bank or any of them for any action taken or omitted to be
taken in good faith, or be responsible to the Lenders or the Issuing Bank or to
any of them for the consequences of any oversight or error of judgment, or for
any loss, except to the extent of any liability imposed by law by reason of such
Agent's own gross negligence or willful misconduct. The Agents and their
respective directors, officers, agents and employees shall in no event be liable
to the Lenders or the Issuing Bank or to any of them for any action taken or
omitted to be taken by them pursuant to instructions received by them from the
Required Lenders, or Required Supermajority Lenders, or all Lenders, as
applicable, or in reliance upon the advice of counsel selected by it. Without
limiting the foregoing, none of the Agents, nor any of their respective
directors, officers, employees, or agents (A) shall be responsible to any Lender
or the Issuing Bank for the due execution, validity, genuineness, effectiveness,
sufficiency, or enforceability of, or for any recital, statement, warranty or
representation in, this Agreement, any Loan Document or any related agreement,
document or order, or (B) shall be required to ascertain or to make any inquiry
concerning the performance or observance by any Loan Party of any of the terms,
conditions, covenants, or agreements of this Agreement or any of the Loan
Documents, or (C) shall be responsible to any Lender or the Issuing Bank for the
state or condition of any properties of the Borrower or any other obligor
hereunder constituting Collateral for the Obligations of the Borrower hereunder,
or any information contained in the books or records of the Borrower; or (D)
shall be responsible to any Lender or the Issuing Bank for the validity,
enforceability, collectibility, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (E) shall be responsible to any Lender or
the Issuing Bank for the validity, priority or perfection of any Lien securing
or purporting to secure the Obligations or the value or sufficiency of any of
the Collateral.



The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the Loan Documents. The Agents shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by them with reasonable care.



None of the Agents nor any of their respective directors, officers, employees,
or agents shall have any responsibility to the Loan Parties on account of the
failure or delay in performance or breach by any Lender (other than by the Agent
in its capacity as a Lender) or the Issuing Bank of any of their respective
obligations under this Agreement or the Notes or any of the Loan Documents or in
connection herewith or therewith.



The Agents shall be entitled to rely, and shall be fully protected in relying,
upon any notice, consent, certificate, affidavit, or other document or writing
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or persons, and upon the advice and statements of legal
counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Required Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.



SECTION 8.05 Notice of Default; Actions on Default.



The Agents shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless the Agents have actual knowledge of the
same or has received notice from a Lender or the Loan Parties referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default". In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the Lenders.



The Agents shall (subject to the provisions of Section 9.02) take such action
with respect to any Default or Event of Default as shall be reasonably directed
by the Required Lenders. Unless and until the Agents shall have received such
direction, the Agents may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as they shall deem advisable in the best interest of the Lenders. In no
event shall the Agents be required to comply with any such directions to the
extent that the Agents believe that the Agents' compliance with such directions
would be unlawful.



SECTION 8.06 Lenders' Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender, and
based on the financial statements prepared by the Loan Parties and such other
documents and information as it has deemed appropriate, made its own credit
analysis and investigation into the business, assets, operations, property, and
financial and other condition of the Loan Parties and has made its own decision
to enter into this Agreement and the other Loan Documents and agrees that the
Agents shall bear no responsibility therefor. Each Lender also acknowledges that
it will, independently and without reliance upon the Agents or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.



SECTION 8.07 Reimbursement and Indemnification.



Without limiting the Loan Parties' obligations hereunder, each Lender agrees (i)
to reimburse (x) each Agent for such Lender's Commitment Percentage of any
expenses and fees incurred by such Agent for the benefit of the Lenders or the
Issuing Bank under this Agreement, the Notes and any of the Loan Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders or the Issuing
Bank, and any other expense incurred in connection with the operations or
enforcement thereof not reimbursed by the Loan Parties and (y) each Agent for
such Lender's Commitment Percentage of any expenses of such Agent incurred for
the benefit of the Lenders or the Issuing Bank that the Loan Parties have agreed
to reimburse pursuant to Section 9.03 and has failed to so reimburse and (ii) to
indemnify and hold harmless the Agents and any of their directors, officers,
employees, or agents, on demand, in the amount of such Lender's Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any of them in any way relating to or arising out of this
Agreement, the Notes or any of the Loan Documents or any action taken or omitted
by it or any of them under this Agreement, the Notes or any of the Loan
Documents to the extent not reimbursed by the Loan Parties (except such as shall
result from their respective gross negligence or willful misconduct). The
provisions of this Section 8.07 shall survive the repayment of the Obligations
and the termination of the Commitments.



SECTION 8.08 Rights of Agents.



It is understood and agreed that FRF shall have the same rights and powers
hereunder (including the right to give such instructions) as the other Lenders
and may exercise such rights and powers, as well as its rights and powers under
other agreements and instruments to which it is or may be party, and engage in
other transactions with the Borrower, as though it were not the Administrative
Agent or the Collateral Agent of the Lenders under this Agreement. The Agents
and their affiliates may accept deposits from, lend money to, and generally
engage in any kind of commercial or investment banking, trust, advisory or other
business with the Loan Parties and their Subsidiaries and Affiliates as if it
were not the Agent hereunder.



SECTION 8.09 Notice of Transfer.



The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender's portion of the Loans for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 9.04(b).



SECTION 8.10 Successor Agent



Any Agent may resign at any time by giving five (5) Business Days' written
notice thereof to the Lenders, the Issuing Bank, the other Agents and the
Borrower. Upon any such resignation of any Agent, the Required Lenders shall
have the right to appoint a successor Agent, which so long as there is no
Default or Event of Default, shall be reasonably satisfactory to the Borrower
(whose consent shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment, within thirty (30) days after the retiring Agent's
giving of notice of resignation, the retiring Agent may, on behalf of the
Lenders, the other Agents and the Issuing Bank, appoint a successor Agent which
shall be a Person capable of complying with all of the duties of such Agent (and
the Issuing Bank), hereunder (in the opinion of the retiring Agent and as
certified to the Lenders in writing by such successor Agent) which, so long as
there is no Default or Event of Default, shall be reasonably satisfactory to the
Borrower (whose consent shall not be unreasonably withheld or delayed). Upon the
acceptance of any appointment as Agent by a successor Agent, such successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent's resignation hereunder as such Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was such Agent under this Agreement.



SECTION 8.11 Reports and Financial Statements.



Promptly after receipt thereof from the Borrower, the Administrative Agent shall
remit to each Lender and the Collateral Agent copies of all financial statements
required to be delivered by the Borrower hereunder and all commercial finance
examinations and appraisals of the Collateral received by the Administrative
Agent.



SECTION 8.12 Delinquent Lender. If for any reason any Lender shall fail or
refuse to abide by its obligations under this Agreement, including without
limitation its obligation to make available to Administrative Agent its
Commitment Percentage of any Revolving Loans, expenses or setoff or purchase its
Commitment Percentage of a participation interest in the Swingline Loans or
Letters of Credit (a "Delinquent Lender") and such failure is not cured within
ten (10) days of receipt from the Administrative Agent of written notice
thereof, then, in addition to the rights and remedies that may be available to
Agents, other Lenders, the Loan Parties or any other party at law or in equity,
and not at limitation thereof, (i) such Delinquent Lender's right to participate
in the administration of, or decision-making rights related to, the Loans, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (ii) a Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Loan Parties, whether on
account of outstanding Loans, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their proportionate
shares of all outstanding Loans until, as a result of application of such
assigned payments the Lenders' respective Commitment Percentage of all
outstanding Loans shall have returned to those in effect immediately prior to
such delinquency and without giving effect to the nonpayment causing such
delinquency. The Delinquent Lender's decision-making and participation rights
and rights to payments as set forth in clauses (i) and (ii) hereinabove shall be
restored only upon the payment by the Delinquent Lender of its Commitment
Percentage of any Loans, any participation obligation, or expenses as to which
it is delinquent, together with interest thereon at the rate set forth in
Section 2.11 hereof from the date when originally due until the date upon which
any such amounts are actually paid.



The non-delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration, (pro rata, based on the respective Commitments of those Lenders
electing to exercise such right) the Delinquent Lender's Commitment to fund
future Loans (the "Delinquent Lender's Future Commitment"). Upon any such
purchase of the Commitment Percentage of any Delinquent Lender's Future
Commitment, the Delinquent Lender's share in future Loans and its rights under
the Loan Documents with respect thereto shall terminate on the date of purchase,
and the Delinquent Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest, including, if so requested,
an Assignment and Acceptance. Each Delinquent Lender shall indemnify the Agents
and each non-delinquent Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys' fees and funds
advanced by any Agent or by any non-delinquent Lender, on account of a
Delinquent Lender's failure to timely fund its Commitment Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.



SECTION 8.13 Arranger, Co-Documentation Agents and Syndication Agent.
Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Documentation Agents, the Syndication Agent, and, except as
provided in Section 2.02 hereof, the Arranger shall have no powers, rights,
duties, responsibilities or liabilities with respect to this Agreement and the
other Loan Documents in their capacities as such.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:



if to any Loan Party, to it at 10201 Main Street, Houston Texas 77025,
Attention: Chief Financial Officer (Telecopy No. (713) 669-2709), with a copy to
McKinney & Stringer, P.C., 101 North Robinson, Suite 1300, Oklahoma City,
Oklahoma 73102, Attention: Martin Stringer (Telecopy No. (405) 239-7902);



if to the Administrative Agent or the Collateral Agent, or the Swingline Lender
to Fleet Retail Finance Inc., 40 Broad Street, Boston, Massachusetts 02109,
Attention Daniel T. Platt (Telecopy No. (617) 434-4312), with a copy to Riemer &
Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention:
David S. Berman, Esquire (Telecopy No. (617) 880-3456);



if to any other Lender, to it at its address (or telecopy number) set forth on
the signature pages hereto or on any Assignment and Acceptance for such Lender.



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.



SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Agents, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the Agents, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.



(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Agents and
the Loan Parties that are parties thereto, in each case with the Consent of the
Required Lenders, provided that no such agreement shall (i) increase the
Commitment of any Lender without the Consent of such Lender or increase the
Total Commitments to an amount greater than $275,000,000 without the consent of
all of the Lenders, (ii) reduce the principal amount of any Loan or L/C
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the Consent of each Lender affected thereby, (iii) postpone
the scheduled date of payment of the principal amount of any Loan or L/C
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of the Commitments or the Maturity Date, without the Consent of
each Lender affected thereby, (iv) change Sections 2.02, 2.21, 2.23, or 2.24 or
Section 6.03 of the Security Agreement or the Facility Guarantors' security
agreement, without the Consent of each Lender, (v) change any of the provisions
of this Section 9.02 or the definition of the term "Required Lenders" or
"Required Supermajority Lenders" or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the Consent of each Lender, (vi) release any Loan Party from
its obligations under any Loan Document, or limit its liability in respect of
such Loan Document, without the Consent of each Lender, (vii) except for sales
described in Section 6.05 or as permitted in the Security Documents, release any
material portion of the Collateral from the Liens of the Security Documents,
without the Consent of each Lender, (viii) change the definition of the term
"Borrowing Base" or any component definition thereof if as a result thereof the
amounts available to be borrowed by the Borrower would be increased, without the
Consent of each Lender, provided that the foregoing shall not limit the
discretion of the Administrative Agent pursuant to clause (j) of the definition
of Eligible Inventory, or to change, establish or eliminate any Reserves, (ix)
increase the Permitted Overadvance, without the Consent of each Lender, (x)
subordinate the Obligations hereunder, or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the prior Consent of each Lender, and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agents or the Issuing Bank without the prior written consent of the Agents or
the Issuing Bank, as the case may be.



(c) Notwithstanding anything to the contrary contained in this Section 9.02, in
the event that the Borrower requests that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
Consent of the Lenders pursuant to Sections 9.02(b) and such amendment is
approved by the Required Lenders, but not by the percentage of the Lenders set
forth in said Sections 9.02(b), the Borrower, and the Required Lenders shall be
permitted to amend this Agreement without the Consent of the Lender or Lenders
which did not agree to the modification or amendment requested by the Borrower
(such Lender or Lenders, collectively the "Minority Lenders") to provide for (w)
the termination of the Commitment of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions, or an
increase in the Commitment of one or more of the Required Lenders, so that the
aggregate Commitments after giving effect to such amendment shall be in the same
amount as the aggregate Commitments immediately before giving effect to such
amendment, (y) if any Loans are outstanding at the time of such amendment, the
making of such additional Loans by such new or increasing Lender or Lenders, as
the case may be, as may be necessary to repay in full the outstanding Loans
(including principal, interest, fees, and all other Obligations) owing to the
Minority Lenders immediately before giving effect to such amendment, and (z)
such other modifications to this Agreement or the Loan Documents as may be
appropriate and incidental to the foregoing.



(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against the Borrower
unless signed by the Borrower or other applicable Loan Party.



SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a)  The Loan Parties shall
jointly and severally pay (i) all actual reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates, including the actual reasonable
fees, charges and disbursements of counsel for the Agents, for Inventory
appraisers, and for commercial finance examinations, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Agents, the Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel and any outside consultants for the Agents, the Issuing Bank or any
Lender, for Inventory appraisals and for commercial finance examinations, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Credit Extensions; provided that the Lenders who
are not the Agents or the Issuing Bank shall be entitled to reimbursement for no
more than one counsel representing all such Lenders (absent a conflict of
interest in which case the Lenders may engage and be reimbursed for additional
counsel), and provided further that the Borrower shall not be obligated to pay
in excess of $17,500 (including out-of-pocket expenses) for any commercial
finance examination or in excess of $40,000 (including out-of-pocket expenses)
for any Inventory appraisal.



(b) The Loan Parties shall, jointly and severally, indemnify the Agents, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee"), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the transactions contemplated by
the Loan Documents or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any of the Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee (or of any officer, director, employee, advisor or agent of such
Indemnitee). In connection with any indemnified claim hereunder, the Indemnitee
shall be entitled to select its own counsel and the Loan Parties shall promptly
pay the reasonable fees and expenses of such counsel.



(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Agents or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agents or the Issuing Bank,
as the case may be, such Lender's pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents or the Issuing Bank. For purposes hereof, a
Lender's "pro rata share" shall be determined based upon its share of the Total
Commitments at the time.



(d) To the extent permitted by Applicable Law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, any Loan or Letter of Credit or
the use of the proceeds thereof. The Loan Parties further agree that no
Indemnitee shall have any liability to the Loan Parties, any Person asserting
claims by or on behalf of any Loan Party or any other Person in connection with
this Agreement or the other Loan Documents except (i) for breach of the
Indemnitee's obligations under this Agreement and the other Loan Documents, or
(ii) the Indemnitee's gross negligence, willful misconduct or bad faith.



(e) All amounts due under this Section shall be payable promptly after written
demand therefor.



SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any such attempted
assignment or transfer without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.



(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it), provided that (i) except
in the case of an assignment to a Lender or an Affiliate of a Lender, the
Borrower (but only after the completion of the initial syndication and if no
Default then exists), the Agents and the Issuing Bank must give their prior
written consent to such assignment (which consent shall not be unreasonably
withheld, conditioned, or delayed), (ii) except in the case of an assignment to
a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender's Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 unless the Administrative Agent otherwise consents, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender's rights and obligations, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, and, after completion of the syndication of the Loans, together
with a processing and recordation fee of $3,500. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.



(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive and the Loan Parties, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.



(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.



(e) Any Lender may, without the consent of the Loan Parties, the Agents, and the
Issuing Bank, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation in the Commitments, the
Loans and the Letters of Credit Outstandings shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Loan
Parties agree that each Participant shall be entitled to the benefits of
Sections 2.25, 2.27 and 2.28 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.27(c) as though it were a Lender. Each Lender,
acting for this purpose as an agent of the Loan Parties, shall maintain at its
offices a record of each agreement or instrument effecting any participation and
a register for the recordation of the names and addresses of its Participants
and their rights with respect to principal amounts and other Obligations from
time to time (each a "Participation Register"). The entries in each
Participation Register shall be conclusive and the Loan Parties, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in a Participant Register as a Participant for all
purposes of this Agreement (including, for the avoidance of doubt, for purposes
of entitlement to benefits under Sections 2.25, 2.27, 2.28 or 9.08). The
Participation Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.



(f) A Participant shall not be entitled to receive any greater payment under
Section 2.25 or 2.28 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.28 unless (i) the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.28(e) as though it were a Lender and (ii) such Participant is eligible
for exemption from the withholding Tax referred to therein, following compliance
with Section 2.28(e).



(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C. Section 341, and this Section shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.



SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.25, 2.28 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.



SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all contemporaneous or previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agents and the Lenders and
when the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.



SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Loan Parties
against any of and all the obligations of the Loan Parties now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender may have.



SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.



THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.



The Loan Parties agree that any suit for the enforcement of this Agreement or
any other Loan Document may be brought in any Massachusetts state or federal
court sitting in the County of Suffolk as the Administrative Agent may elect in
its sole discretion and consent to the non-exclusive jurisdiction of such
courts. The Loan Parties hereby waive any objection which they may now or
hereafter have to the venue of any such suit or any such court or that such suit
is brought in an inconvenient forum. The Loan Parties agree that any action
commenced by any Loan Party asserting any claim or counterclaim arising under or
in connection with this Agreement or any other Loan Document shall be brought
solely in any Massachusetts state or federal court sitting in the County of
Suffolk as the Administrative Agent may elect in its sole discretion and consent
to the exclusive jurisdiction of such courts with respect to any such action.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.



SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY IN WHICH ANY LOAN PARTY, ANY AGENT, FLEET, FSI, ANY
LENDER OR ANY PARTICIPANT IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST ANY LOAN PARTY, THE AGENT, FLEET, FSI,
AND/OR SUCH LENDER OR PARTICIPANT OR IN WHICH THE BORROWER, THE AGENT, FLEET,
FSI, OR SUCH LENDER OR PARTICIPANT, IS JOINED AS A PARTY LITIGANT), WHICH CASE
OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR
BETWEEN ANY LOAN PARTY OR ANY OTHER PERSON AND THE AGENT, FSI, FLEET, OR SUCH
LENDER OR PARTICIPANT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.



SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



SECTION 9.12 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under Applicable Law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.



SECTION 9.13 Additional Waivers.



The Obligations are the joint and several obligations of each Loan Party. To the
fullest extent permitted by Applicable Law, the obligations of each Loan Party
hereunder shall not be affected by (i) the failure of any Agent or any other
Secured Party to assert any claim or demand or to enforce or exercise any right
or remedy against any other Loan Party under the provisions of this Agreement,
any other Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, this
Agreement, any other Loan Document, or any other agreement, including with
respect to any other Loan Party, or (iii) the failure to perfect any security
interest in, or the release of, any of the security held by or on behalf of the
Collateral Agent or any other Secured Party.



To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the indefeasible payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by any default, failure or delay, willful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations).



To the fullest extent permitted by Applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations. The Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Loan Party, or exercise any other right or remedy available to
them against any other Loan Party, without affecting or impairing in any way the
liability of any Loan Party hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash. Pursuant to Applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.



Upon payment by any Loan Party of any Obligations, all rights of such Loan Party
against any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all the Obligations. In addition, any indebtedness of
any Loan Party now or hereafter held by any other Loan Party is hereby
subordinated in right of payment to the prior payment in full of the
Obligations. Notwithstanding the foregoing, prior to the occurrence of an Event
of Default, any Loan Party may make payments to any other Loan Party on account
of any such indebtedness. After the occurrence and during the continuance of an
Event of Default, none of the Loan Parties will demand, sue for, or otherwise
attempt to collect any such indebtedness.



SECTION 9.14 Confidentiality.



Each of the Lenders agrees that it will use its best efforts not to disclose
without the prior consent of the Borrower (other than to its employees,
auditors, counsel or other professional advisors, to affiliates or to another
Lender if the Lender or such Lender's holding or parent company in its sole
discretion determines that any such party should have access to such
Confidential Information) any Confidential Information with respect to the
Borrower or any other Loan Party which is furnished pursuant to this Agreement,
provided that any Lender may disclose any such Confidential Information (a) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (b) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation,
provided that if the Lender is able to do so prior to complying with the summons
or subpoena, such Lender shall provide the Borrower with prompt notice of such
requested disclosure so that the Borrower may seek a protective order or other
appropriate remedy (nothing contained herein however shall result in such
Lender's non-compliance with Applicable Law), (c) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (d) in connection
with the enforcement of remedies under this Agreement and the other Loan
Documents, and (e) to any prospective transferee in connection with any
contemplated transfer of any of the Loans or Notes or any interest therein by
such Lender provided that such prospective transferee agrees to be bound by the
provisions of this Section. The Loan Parties hereby agree that the failure of a
Lender to comply with the provisions of this Section 9.14 shall not relieve the
Loan Parties of any of its obligations to such Lender under this Agreement and
the other Loan Documents. Notwithstanding anything to the contrary herein
contained, and except to the extent reasonably necessary to comply with
applicable securities laws, each party (and their respective employees,
representatives and other agents) may disclose to any Person the tax treatment
and tax structure of the transactions contemplated by this Agreement and all
materials (including opinions or other tax analyses) that are provided to such
part relating to such tax treatment and tax structure. Unless sooner terminated
by agreement of the parties, the agreements contained in this Section 9.14 shall
terminate, as to any Lender, one (1) year after the date that such Lender holds
no Obligations, provided that any such termination shall not relieve the parties
of their obligations under this Section 9.14 with respect to Confidential
Information disclosed prior to the termination hereof.



 

[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

SPECIALTY RETAILERS (TX) LP

as Borrower

By: SRI General Partner LLC, its General Partner

By: \s\ Michael E. McCreery

Name: Michael E. McCreery

Title: Manager

 

STAGE STORES, INC., as Facility Guarantor

 

By: \s\ Michael E. McCreery

Name: Michael E. McCreery

Title: Executive Vice President and Chief Financial Officer

 

SPECIALTY RETAILERS, INC., as Facility Guarantor

 

By \s\ Michael E. McCreery

Name: Michael E. McCreery

Title: Executive Vice President and Chief Financial Officer

 

SRI GENERAL PARTNER LLC , as Facility Guarantor

 

By: \s\ Michael E. McCreery

Name: Michael E. McCreery

Title: Manager

SRI LIMITED PARTNER LLC , as Facility Guarantor

 

By: \s\ Gregory A. Wheeler

Name: Gregory A. Wheeler

Title: Manager

FLEET RETAIL FINANCE INC.,

As Administrative Agent, as Collateral Agent, as Swingline Lender and as Lender

By: \s\ Daniel T. Platt

Name: Daniel T. Platt

Title: Vice President

Address:

40 Broad Street, 10th Floor

Boston, Massachusetts 02109

Attn: Daniel T. Platt

Telephone: (617) 434-4190

Telecopy: (617) 434-4312

 

 

FLEET NATIONAL BANK,

as Issuing Bank

 

By: \s\ Daniel T. Platt

Name: Daniel T. Platt

Title: Vice President

Address:

40 Broad Street

Boston, Massachusetts 02109

Attn: Daniel T. Platt

Telephone: (617) 434- 4190

Telecopy: (617) 434-4312

WELLS FARGO FOOTHILL, LLC,

As Syndication Agent and as Lender

 

By: \s\ Sanat S. Amladi

Name: Sanat S. Amladi

Title: Vice President

Address:

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Lan Wong

Telephone: (310) 453-7316

Telecopy: (310) 453-7447

THE CIT GROUP/BUSINESS CREDIT, INC., As Co-Documentation Agent and as Lender

 

By: \s\ Susan Williams

Name: Susan Williams

Title: Assistant Vice President

Address:

900 Ashwood Parkway, Suite 610

Atlanta, Georgia 30338

Attn: Susan Williams

Telephone: (678) 731-6788

Telecopy: (770) 522-7731

GENERAL ELECTRIC CAPITAL CORPORATION,

As Co-Documentation Agent and as Lender

By: \s\ Donna H. Evans

Name: Donna H. Evans

Title: Duly Authorized Signatory

Address:

General Electric Capital Corporation

500 West Monroe Street, 12th Floor

Chicago, Illinois 60661

Attn: Donna H. Evans

Telephone: (312) 463-2245

Telecopy: (312) 441-6817

NATIONAL CITY COMMERCIAL FINANCE, INC.,

As Co-Documentation Agent and as Lender

 

By: \s\ Shane Leary

Name: Shane Leary

Title: Assistant Vice President

 

Address:

1965 East 6th Street, Suite 400

Cleveland, Ohio 44114

Attn: William Welsh

Telephone: (216) 222-9011

Telecopy: (216) 222-3655

GMAC BUSINESS FINANCE, LLC,

As Lender

By: \s\ Steven J. Brown

Name: Steven J. Brown

Title: Vice President

Address:

1290 Avenue of the Americas

New York, New York 10104

Attn: Steven Brown

Telephone: (212) 884-7563

Telecopy: (212) 884-7313

WHITEHALL BUSINESS CREDIT CORPORATION,

As Co-Documentation Agent and as Lender

 

By: \s\ Joseph A. Klapkowski

Name: Joseph A. Klapkowski

Title: Duly Authorized Signatory

 

Address:

One State Street, 7th Floor

New York, New York 10004

Attn: Joseph Klapkowski

Telephone: (212) 806-4522

Telecopy: (212) 806-4510

 